Exhibit 10.1

 

Execution Version

 

 

--------------------------------------------------------------------------------

 

VANTIV HOLDING, LLC

 

A Delaware Limited Liability Company

 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT

 

Dated as of March 21, 2012

 

THE UNITS REPRESENTED BY THIS LIMITED LIABILITY COMPANY AGREEMENT HAVE NOT BEEN
REGISTERED UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED, OR UNDER
ANY OTHER APPLICABLE SECURITIES LAWS. SUCH UNITS MAY NOT BE SOLD, ASSIGNED,
PLEDGED OR OTHERWISE TRANSFERRED AT ANY TIME WITHOUT EFFECTIVE REGISTRATION
UNDER SUCH ACT AND LAWS OR AN EXEMPTION THEREFROM.

 

THE UNITS REPRESENTED BY THIS LIMITED LIABILITY COMPANY AGREEMENT ARE ALSO
SUBJECT TO ADDITIONAL RESTRICTIONS ON TRANSFER SPECIFIED HEREIN, AND THE COMPANY
RESERVES THE RIGHT TO REFUSE THE TRANSFER OF SUCH UNITS UNTIL SUCH TRANSFER IS
IN COMPLIANCE HEREWITH.

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

 

Page

 

 

 

 

 

ARTICLE I -

 

DEFINITIONS

 

2

 

 

 

 

 

SECTION 1.1

 

Definitions

 

2

SECTION 1.2

 

Terms Generally

 

14

 

 

 

 

 

ARTICLE II -

 

GENERAL PROVISIONS

 

15

 

 

 

 

 

SECTION 2.1

 

Formation

 

15

SECTION 2.2

 

Name

 

15

SECTION 2.3

 

Term

 

15

SECTION 2.4

 

Purpose; Powers

 

15

SECTION 2.5

 

Foreign Qualification

 

18

SECTION 2.6

 

Registered Office; Registered Agent; Principal Office; Other Offices

 

18

SECTION 2.7

 

No State-Law Partnership

 

18

 

 

 

 

 

ARTICLE III -

 

UNITS

 

18

 

 

 

 

 

SECTION 3.1

 

Authorized Units

 

18

SECTION 3.2

 

Capital Structure of the Company and Vantiv

 

19

SECTION 3.3

 

General

 

20

SECTION 3.4

 

Voting

 

20

 

 

 

 

 

ARTICLE IV -

 

MANAGEMENT

 

20

 

 

 

 

 

SECTION 4.1

 

Managing Member

 

20

SECTION 4.2

 

Members

 

21

SECTION 4.3

 

Officers

 

24

SECTION 4.4

 

Management Matters

 

25

SECTION 4.5

 

Liability of Members

 

26

SECTION 4.6

 

Exculpation; Indemnification by the Company

 

26

SECTION 4.7

 

Renunciation of Corporate Opportunities

 

28

 

 

 

 

 

ARTICLE V -

 

CAPITAL CONTRIBUTIONS; ALLOCATIONS; DISTRIBUTIONS

 

30

 

 

 

 

 

SECTION 5.1

 

Capital Account Creation

 

30

SECTION 5.2

 

Capital Account Negative Balance

 

30

SECTION 5.3

 

Allocations of Net Income and Net Loss

 

31

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

 

 

 

 

Page

 

 

 

 

 

SECTION 5.4

 

Distributions

 

36

 

 

 

 

 

ARTICLE VI -

 

WITHDRAWAL; DISSOLUTION; TRANSFER OF MEMBERSHIP INTERESTS; ADMISSION OF NEW
MEMBERS

 

37

 

 

 

 

 

SECTION 6.1

 

Member Withdrawal

 

37

SECTION 6.2

 

Dissolution

 

38

SECTION 6.3

 

Transfer by Members

 

39

SECTION 6.4

 

Admission or Substitution of New Members

 

40

 

 

 

 

 

ARTICLE VII -

 

REPORTS TO MEMBERS; TAX MATTERS

 

41

 

 

 

 

 

SECTION 7.1

 

Books of Account

 

41

SECTION 7.2

 

Reports

 

41

SECTION 7.3

 

Fiscal Year

 

42

SECTION 7.4

 

Certain Tax Matters

 

42

 

 

 

 

 

ARTICLE VIII -

 

MISCELLANEOUS

 

45

 

 

 

 

 

SECTION 8.1

 

Exhibits

 

45

SECTION 8.2

 

Governing Law; Severability; Selection of Forum; Waiver of Trial by Jury

 

45

SECTION 8.3

 

Successors and Assigns; No Third-Person Beneficiaries

 

45

SECTION 8.4

 

Confidentiality

 

46

SECTION 8.5

 

Amendments

 

46

SECTION 8.6

 

Notices

 

46

SECTION 8.7

 

Counterparts

 

47

SECTION 8.8

 

Non-Circumvention

 

47

SECTION 8.9

 

Entire Agreement

 

47

SECTION 8.10

 

Specific Performance

 

47

SECTION 8.11

 

Calculation of Damages

 

47

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

(continued)

 

Exhibits and Schedules

 

 

 

 

 

Page

 

 

 

 

 

Schedule I

 

Members

 

 

 

 

 

 

 

Exhibit A

 

Notice Addresses of CEO

 

 

Exhibit B

 

Tax Representations

 

 

 

--------------------------------------------------------------------------------


 

--------------------------------------------------------------------------------

 

VANTIV HOLDING, LLC

 

A Delaware Limited Liability Company

 

--------------------------------------------------------------------------------

 

SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT

 

Dated as of March 21, 2012

 

This SECOND AMENDED AND RESTATED LIMITED LIABILITY COMPANY AGREEMENT (as amended
from time to time in accordance with its terms, this “Agreement”) of VANTIV
HOLDING, LLC (formerly known as FTPS Holding, LLC), a Delaware limited liability
company (the “Company”), is made as of the date first written above and
effective immediately prior to the occurrence of the initial public offering of
Class A Common Stock (as herein defined) of Vantiv, Inc. (“Vantiv”), a Delaware
corporation (the “Effective Date”), by and among:

 

(i)                                     Vantiv;

 

(ii)                                  Fifth Third Bank, a bank chartered under
the Laws of the State of Ohio (“FTB”);

 

(iii)                               FTPS Partners, LLC, a Delaware limited
liability company (“FTPSP”);

 

(iv)                              the Company; and

 

(v)                                 each other Person who at any time after the
Effective Date becomes a Member in accordance with the terms of this Agreement
and the Act.

 

Any reference in this Agreement to Vantiv, FTB, FTPSP or any other Member shall
be deemed to include such Member’s Successors in Interest to the extent such
Successors in Interest have become Members in accordance with the provisions of
this Agreement.

 

All capitalized terms used in this Agreement are defined in Article I.

 

R E C I T A L S

 

WHEREAS, (i) the Company was formed as a limited liability company under the
Delaware Limited Liability Company Act, Title 6, Sections 18-101 et seq. (as
amended from time to time, the “Act”), by the filing of a Certificate of
Formation with the Secretary of State of the State of Delaware on December 11,
2008 (the “Filing Date”);

 

--------------------------------------------------------------------------------


 

WHEREAS, the then-Members of the Company set forth certain agreements governing
the relations among the members in a Limited Liability Company Agreement dated
as of February 24, 2009 (as amended to date, the “Original Agreement”);

 

WHEREAS, in connection with (i) Vantiv’s purchase of 50,930,455 Class A Units,
representing 50.93% of the Units, from FTB pursuant to the terms, and subject to
the conditions of, that certain Master Investment Agreement, dated as of
March 27, 2009, as amended June 30, 2009, by and among Vantiv, FTB, the Company,
Fifth Third Financial Corporation, an Ohio corporation, and Vantiv, LLC
(formerly known as FTPS Opco, LLC) (“Opco”), a Delaware limited liability
company (as amended from time to time in accordance with its terms, the “Master
Investment Agreement”), and (ii) JPDN Enterprises, LLC’s (“JPDN”) purchase of
69,545 Class A Units and 66,818 Class B Units from FTB, the then Members amended
and restated the Original Agreement by entering into the Amended and Restated
Limited Liability Company Agreement of the Company on June 30, 2009 (the “First
Amended Agreement”);

 

WHEREAS, the Company, Vantiv and their respective equity holders desire to have
Vantiv effect an initial public offering and in connection therewith to effect a
recapitalization of the Company and Vantiv, and an amendment and restatement of
the First Amended Agreement in its entirety as set forth herein; and

 

WHEREAS, coincident herewith, the Company, Vantiv and FTB are entering into the
Exchange Agreement, the Registration Rights Agreement and the Vantiv
Certificate, all of which are integral to the amendment and restatement of the
First Amended Agreement;

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
in this Agreement, the sufficiency of which is hereby acknowledged, the parties
agree that the First Amended Agreement is hereby amended and restated in its
entirety as follows:

 

ARTICLE I - DEFINITIONS

 

SECTION 1.1                               Definitions.

 

The following terms shall have the following meanings for purposes of this
Agreement:

 

“Act” has the meaning set forth in the recitals above.

 

“Adjusted Capital Account Deficit” means, with respect to any Member, the
deficit balance, if any, in such Member’s Capital Account as of the end of the
relevant fiscal year, after giving effect to the following adjustments:

 

(i)                                     Credit to such Capital Account any
amounts which such Member is obligated to restore pursuant to any provision of
this Agreement or is deemed obligated to restore pursuant to the penultimate
sentences of Regulations Sections 1.704-2(g)(1) and 1.704-2(i)(5); and

 

2

--------------------------------------------------------------------------------


 

(ii)                                  Debit to such Capital Account the items
described in Regulations Sections 1.704-1(b)(2)(ii)(d)(4),
1.704-1(b)(2)(ii)(d)(5), and 1.704-1(b)(2)(ii)(d)(6).

 

The foregoing definition of “Adjusted Capital Account Deficit” is intended to
comply with the provisions of Section 1.704-1(b)(2)(ii)(d) of the Regulations
and shall be interpreted and applied by the Managing Member consistently
therewith and any interpretation and application thereof by the Managing Member
shall be made in accordance with Section 4.2(c)(xiv).

 

“Advancement Agreement” means the Advancement Agreement by and between Vantiv
and the Company, dated as of the date hereof, as amended from time to time in
accordance with its terms.

 

“Advent Group” has the meaning set forth in Section 4.7(a).

 

“Advent Group Member” has the meaning set forth in Section 4.7(a).

 

“Advent Stockholders” means any investment fund affiliates of Advent
International Corporation (or any successor) that hold shares of Class A Common
Stock.

 

“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, through one or more intermediaries, controlling, controlled by, or
under common control with, such Person; it being understood that “control” or
any correlative version thereof in this Agreement shall have the meaning
ascribed thereto in Rule 12b-2 under the Exchange Act.

 

“Agreement” has the meaning set forth in the preamble above.

 

“Approved Replacement” means each of Dan Poston, Joe Robinson and Bruce Lee,
and, prior to any change of control of FTB, any individuals then employed by FTB
and/or its Affiliates (and, for the avoidance of doubt, no such individual shall
be employed by any acquirer in such change of control and/or its Affiliates)
proposed by FTB after the date hereof as replacements of such individuals.

 

“Assignee” means any transferee to which a Member or another Assignee has
transferred its Economic Interest in the Company in accordance with the terms of
this Agreement, but who is not a Member.

 

“Bankruptcy” means, with respect to any Person, the occurrence of any of the
following events: (i) the filing of an application by such Person for, or a
consent to, the appointment of a trustee or custodian of its assets; (ii) the
filing by such Person of a voluntary petition in bankruptcy or the seeking of
relief under Title 11 of the United States Code, as now constituted or hereafter
amended, or the filing of a pleading in any court of record admitting in writing
its inability to pay its debts as they become due; (iii) the making by such
Person of a general assignment for the benefit of creditors; (iv) the filing by
such Person of an answer admitting the material allegations of, or its
consenting to, or defaulting in answering, a bankruptcy petition filed against
it in any bankruptcy proceeding or petition seeking relief under Title 11 of the
United States Code, as now constituted or as hereafter amended; or (v) the entry
of an order, judgment or decree by any court of competent jurisdiction
adjudicating such Person

 

3

--------------------------------------------------------------------------------


 

a bankrupt or insolvent or for relief in respect of such Person or appointing a
trustee or custodian of its assets and the continuance of such order, judgment
or decree unstayed and in effect for a period of ninety (90) consecutive days.

 

“Book Item” has the meaning set forth in Section 5.3(d)(i)(A).

 

“Business” has the meaning set forth in the Master Investment Agreement.

 

“Business Day” means any day of the year other than a Saturday, a Sunday or any
other day on which banking institutions in Ohio are required or authorized by
Law to close.

 

“Business Plan” means any business plan approved in accordance with
Section 4.2.(c)(vi) and, subject to Section 4.2.(c)(vi), by which the business
affairs of the Company and the Subsidiaries shall be conducted and which, for
any year, shall include, among other things, (a) the Company’s and the
Subsidiaries’ business strategy and organizational structure, (b) basic goals,
(c) parameters of the Company’s and the Subsidiaries’ business purpose,
(d) projected revenues, expenses (including compensation packages for any
executive officers), financing plans and limitations on the incurrence of
indebtedness, cash flows, the number and aggregate amount of grants for that
year to executive officers under any equity incentive plan, (e) appointment of
agents or advisers, (f) strategic alliances of the Company and the Subsidiaries,
(g) an annual operating budget (including operating projections of the Company
and the Subsidiaries covering not less than the next three succeeding fiscal
years) and (h) an annual capital budget (including the projected capital
expenditures of the Company and the Subsidiaries covering not less than the next
fiscal year).

 

“Capital Account” means, with respect to any Member, the Capital Account
maintained for such Member in accordance with the following provisions:

 

(a)                                 To each Member’s Capital Account there shall
be credited such Member’s Capital Contribution, such Member’s distributive share
of Net Income and any item in the nature of income or gain which is specially
allocated to such Member pursuant to Section 5.3(c), and the amount of any
Company liabilities assumed by such Member or which are secured by any property
distributed to such Member;

 

(b)                                 To each Member’s Capital Account there shall
be debited the amount of cash and the Gross Asset Value of any property
distributed to such Member pursuant to any provision of this Agreement, such
Member’s distributive share of Net Loss and any item in the nature of expense or
loss which is specially allocated to such Member pursuant to Section 5.3(c), and
the amount of any liabilities of such Member assumed by the Company or which are
secured by any property contributed by such Member to the Company;

 

(c)                                  In the event all or a portion of an
interest in the Company is Transferred in accordance with the terms of this
Agreement, the transferee shall succeed to the Capital Account of the transferor
to the extent that it relates to the transferred interest; and

 

(d)                                 In determining the amount of any liability
for purposes of subparagraphs (a) and (b) in this definition and Section 5.3(b),
there shall be taken into account Code Section 752(c) and any other applicable
provisions of the Code and Regulations.

 

4

--------------------------------------------------------------------------------


 

The foregoing definition and other provisions of this Agreement relating to the
maintenance of Capital Accounts are intended to comply with Code
Section 704(b) and the Regulations promulgated thereunder and shall be
interpreted and applied by the Company and the Managing Member in accordance
with Section 4.2(c)(xiv) in a manner consistent with such Regulations.

 

“Capital Contribution” means, with respect to any Person, the amount of cash and
the initial Gross Asset Value of any property (other than money) contributed to
the Company or any Subsidiary by such Person (or its predecessors in interest)
in respect of a Membership Interest.  If any Member (A) is required to make an
indemnity payment to the Company pursuant to Article VII of the Master
Investment Agreement or (B) pays any amount which gives rise to a tax deduction
of the Company, such payment shall be treated as a Capital Contribution by the
Member.

 

“Certificate” has the meaning set forth in Section 2.1.

 

“Change of Control” means any (i) merger, consolidation or other business
combination of Vantiv or the Company (or any Subsidiary or Subsidiaries that
alone or together represent all or substantially all of Vantiv’s or the
Company’s consolidated business at that time) or any successor or other entity
owning or holding substantially all the assets of Vantiv or the Company and
their respective Subsidiaries that results in the holders of Class A Common
Stock and the holders of Units (in the case of Vantiv) or the holders of Units
(in the case of the Company) immediately before the consummation of such
transaction, or a series of related transactions, holding, directly or
indirectly, less than fifty percent (50%) of the voting power of Vantiv or the
Company (or such Subsidiary or Subsidiaries) or any successor or other entity
owning or holding substantially all the assets of Vantiv or the Company and
their respective Subsidiaries or the surviving entity thereof, as applicable,
immediately following the consummation of such transaction or series of related
transactions; it being understood that such ownership shall be evaluated on a
combined basis (i.e, on an as converted basis and without regard to any voting
power or ownership limitation on FTB and its Affiliates) so that any ownership
interest in Vantiv shall be aggregated with any ownership interest in the
Company or any other Subsidiary of Vantiv or any such successor; and it being
further understood that no Change of Control shall be deemed to occur to the
extent the acquirer thereof is any of the Advent Stockholders or their
Affiliates or FTB or any of its Affiliates or any Person with whom any of the
foregoing has formed a joint venture or has otherwise formed a Group with
respect to such Change of Control; (ii) transfer, in one or a series of related
transactions, of (x) with respect to the Company or any successor or other
entity owning or holding substantially all the assets of the Company and its
Subsidiaries, Units (or other equity interests) representing fifty percent (50%)
or more of the voting power of the Company (or such Subsidiary or Subsidiaries)
or such successor or other entity, to a Person or Group (other than Vantiv and
any of its Subsidiaries, the Advent Stockholders or any of their Affiliates or
FTB or any of its Affiliates or any Person with whom any of the foregoing has
formed a joint venture or has otherwise formed a Group with respect to such
Change of Control), and (y) with respect to Vantiv or any successor or other
entity owning or holding substantially all the assets of Vantiv and its
Subsidiaries, shares of Class A Common Stock (or other equity interests) that
results in any Person or Group (other than Vantiv or any of its Subsidiaries,
the Advent Stockholders or their Affiliates or FTB or its Affiliates or any
Person with whom any of the foregoing has formed a joint venture or has

 

5

--------------------------------------------------------------------------------


 

otherwise formed a Group with respect to such Change of Control) owning or
holding, directly or indirectly, (A) shares of Class A Common Stock entitled to
elect a majority of the board of directors of Vantiv or the board of directors
of any such successor or other entity or (B) fifty percent (50%) or more of the
shares of Class A Common Stock (or equity interests) of Vantiv (or such
Subsidiary or Subsidiaries) or any such successor or other entity; it being
understood that such ownership shall be evaluated on a combined basis (i.e. on
an as-converted basis) so that any ownership interest in Vantiv shall be
aggregated with any ownership interest in the Company or any other Subsidiary of
Vantiv or any such successor; or (iii) sale or other disposition in one or a
series of related transactions of all or substantially all of the assets of
Vantiv or the Company and their respective Subsidiaries; it being understood
that no Change of Control shall be deemed to occur to the extent the acquirer of
such assets is any of the Advent Stockholders or their Affiliates or FTB or any
of its Affiliates or any Person with whom any of the foregoing has formed a
joint venture or has otherwise formed a Group with respect to such Change of
Control.  Notwithstanding anything to the contrary contained herein, for
purposes of determining whether a Change of Control has occurred, it shall be
assumed that all Class B Units have been exchanged for shares of Class A Common
Stock (or equity interests of any successor or other entity owning or holding
substantially all the assets of Vantiv and its Subsidiaries) immediately prior
to any such merger, consolidation, other business combination or transfer and
there is no limitation on the voting power or ownership limitation on FTB and
its Affiliates..

 

“Chief Financial Officer” has the meaning set forth in Section 4.3(f).

 

“Class A Common Stock” means the Class A common stock, par value $0.00001 per
share, of Vantiv, or the common stock or other equity securities for which such
common stock has been converted or exchanged of a successor corporation or
entity. “Class A Units” has the meaning set forth in Section 3.1.

 

“Class B Common Stock” means the Class B common stock, no par value, of Vantiv,
or the common stock or other equity securities for which such common stock has
been converted or exchanged of a successor corporation or entity.

 

“Class B Units” has the meaning set forth in Section 3.1.

 

“Class C Non-Voting Unit” has the meaning set forth in Section 3.1.

 

“Code” means the Internal Revenue Code of 1986, as amended, or any successor
statute.

 

“Commission” means the Securities and Exchange Commission and any successor
thereto.

 

“Company” has the meaning set forth in the preamble above.

 

“Company Minimum Gain” has the same meaning as “partnership minimum gain” set
forth in Regulations Sections 1.704-2(b)(2) and 1.704-2(d).

 

6

--------------------------------------------------------------------------------


 

“Competitor” means any of JPMorgan & Chase Co., Bank of America Corporation, US
Bancorp. or Wells Fargo & Co. or any successors to their respective processing
businesses.

 

“Covered Claim” has the meaning set forth in Section 4.6(a).

 

“Covered Person” has the meaning set forth in Section 4.6(a).

 

“Covered Proceeding” has the meaning set forth in Section 4.6(b).

 

“Credit Agreement” means the Loan Agreement, dated on or about March 27, 2012
among Opco, the Lenders party thereto from time to time, JPMorgan Chase Bank,
N.A., as Administrative Agent and Collateral Agent, and the other agents party
thereto, as it exists on March 27, 2012.

 

“Depreciation” means, for each fiscal year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such fiscal year or other period, except that (i) if the
Gross Asset Value of an asset acquired from any Person other than FTB or FTPSP
differs from its adjusted basis for federal income tax purposes at the beginning
of such fiscal year or other period, and which difference is being eliminated by
use of the “remedial allocation method” defined by Regulations
Section 1.704-3(d), Depreciation for such fiscal year or other period shall be
the amount of book basis recovered for such fiscal year or other period under
the rules prescribed by Regulations Section 1.704-3(d)(2), and (ii) with respect
to any other asset whose Gross Asset Value differs from its adjusted basis for
federal income tax purposes at the beginning of such fiscal year or other
period, Depreciation shall be an amount which bears the same ratio to such
beginning Gross Asset Value as the federal income tax depreciation, amortization
or other cost recovery deduction for such year or other period bears to such
beginning adjusted tax basis; provided, however, that, in the case of clause
(ii) above, if the federal income tax depreciation, amortization or other cost
recovery deduction for such year is zero, Depreciation shall be calculated with
reference to such beginning Gross Asset Value using any reasonable method
selected by the Managing Member in accordance with Section 4.2(c)(xiv).

 

“Depreciation Recapture” has the meaning set forth in Section 5.3(d)(i)(B)(II).

 

“Distributions” has the meaning set forth in Section 5.4(c).

 

“Economic Interest” means a Member’s or Assignee’s share of the Company’s Net
Income, Net Loss and distributions pursuant to this Agreement, but shall not
include any right to participate in the management or affairs of the Company,
including the right to vote on, consent to, or otherwise participate in, any
decision of the Members, or any right to receive information concerning the
business and affairs of the Company, in each case, except as expressly otherwise
provided in this Agreement.

 

“Effective Date” has the meaning set forth in the preamble above.

 

“Equity Value” means (i) the equity value of Vantiv and its Subsidiaries, as a
whole, based on the pre-tax aggregate net proceeds (including cash, the Fair
Market Value of

 

7

--------------------------------------------------------------------------------


 

other property and the present value of any deferred consideration) received or
to be received by its stockholders (assuming that all Class B Units and all
Class C Units underlying the Warrant (on an as-exercised basis) have been
exchanged for shares of Class A Common Stock pursuant to the Exchange Agreement
at such time), plus (ii) the aggregate amount of any Distributions (other than
Quarterly Distributions) made to holders of Class B Units or Class C Units to
and until the date of such Change of Control.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations thereunder, as amended, or any successor federal statute,
and the rules and regulations of the Commission thereunder, all as the same
shall be in effect from time to time.

 

“Exchange Agreement” means the Exchange Agreement, dated as of March 21, 2012,
among Vantiv, the Company, FTB, and such other holders of Class B Units or
Class C Non-Voting Units of the Company from time to time party thereto, as it
may be amended from time to time in accordance with its terms.

 

“Expenses” has the meaning set forth in Section 4.6(a).

 

“Filing Date” has the meaning set forth in the recitals above.

 

“FTB” has the meaning set forth in the preamble above.

 

“FTB Group Member” has the meaning set forth in Section 4.7(f).

 

“FTPSP” has the meaning set forth in the preamble above.

 

“GAAP” has the meaning set forth in Section 7.1.

 

“Government Entity” means any federal, state, local or foreign government,
governmental subdivision, administrative body or other governmental or
quasi-governmental agency, tribunal, court or other entity with competent
jurisdiction.

 

“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:

 

(a)                                 The initial Gross Asset Value of any asset
contributed by a Member to the Company shall be the gross fair market value of
such asset on the date of the contribution, as reasonably determined by the
Managing Member in accordance with Section 4.2(c)(xiv).

 

(b)                                 The Gross Asset Values of all Company assets
shall be adjusted to equal their respective gross fair market values, as
reasonably determined by the Managing Member in accordance with
Section 4.2(c)(xiv), as of the following times:

 

(i)                                     the acquisition of an additional
Membership Interest in the Company after the date of this Agreement by an
existing Member or new Member in exchange for more than a de minimis Capital
Contribution, if the Managing Member reasonably determines in accordance with
Section 4.2(c)(xiv) that such adjustment is

 

8

--------------------------------------------------------------------------------


 

necessary or appropriate to reflect the relative economic interests of the
Members in the Company;

 

(ii)                                  the distribution by the Company to a
Member of more than a de minimis amount of Company property as consideration for
a Membership Interest in the Company, if the Managing Member reasonably
determines in accordance with Section 4.2(c)(xiv) that such adjustment is
necessary or appropriate to reflect the relative economic interests of the
Members in the Company;

 

(iii)                               the liquidation of the Company within the
meaning of Regulations Section 1.704-1(b)(2)(ii)(g); and

 

(iv)                              the grant of an interest in the Company (other
than a de minimis interest) as consideration for the provision of services to or
for the benefit of the Company by an existing Member acting in a Member
capacity, or by a new Member acting in a Member capacity or in anticipation of
being a Member if the Managing Member reasonably determines that such adjustment
is necessary or appropriate to reflect the relative economic interests of the
Members in the Company; and

 

(v)                                 such other times as the Managing Member
shall reasonably determine necessary or advisable in accordance with
Section 4.2(c)(xiv) in order to comply with Regulations Sections 1.704-1(b) and
1.704-2.

 

(c)                                  The Gross Asset Value of any Company asset
distributed to a Member shall be the gross fair market value of such asset on
the date of distribution, as reasonably determined by the Managing Member in
accordance with Section 4.2(c)(xiv).

 

(d)                                 The Gross Asset Values of Company assets
shall be increased (or decreased) in accordance with Section 4.2(c)(xiv) to
reflect any adjustments to the adjusted basis of such assets pursuant to Code
Section 734(b) or Code Section 743(b), but only to the extent that such
adjustments are taken into account in determining Capital Accounts pursuant to
Regulations Section 1.704-1(b)(2)(iv)(m); provided, however, that Gross Asset
Values shall not be adjusted pursuant to this subparagraph (d) to the extent
that the Managing Member reasonably determines in accordance with
Section 4.2(c)(xiv) that an adjustment pursuant to subparagraph (b) of this
definition of Gross Asset Value is necessary or appropriate in connection with a
transaction that would otherwise result in an adjustment pursuant to this
subparagraph (d).

 

(e)                                  The Gross Asset Value of a Company asset
shall be adjusted in accordance with Section 4.2(c)(xiv) by the Depreciation, if
any, taken into account by the Company with respect to computing Net Income or
Net Loss.

 

“Group” means “group” (within the meaning of Section 13(d)(3) of the Exchange
Act).

 

“IRS” means the United States Internal Revenue Service.

 

“Law” means any law, statute, ordinance, rule, regulation, code, Order,
judgment, injunction or decree enacted, issued, promulgated, enforced or entered
by a Government Entity

 

9

--------------------------------------------------------------------------------


 

or Self-Regulatory Organization (including, for the sake of clarity, any policy
statement or interpretation that has the force of law with respect to any of the
foregoing, and including common law).

 

“Leverage Ratio” means, as of the date of determination thereof, the ratio of
Total Funded Debt of Opco and its Restricted Subsidiaries as of such date to
Consolidated EBITDA for the period of four (4) fiscal quarters then ended.  All
capitalized terms used in this definition of “Leverage Ratio” and not defined
herein shall have the meanings ascribed to such terms in the Credit Agreement.

 

“LTM EBITDA” means, as of any measurement date, EBITDA for the twelve (12)
months ended as of the last day of the month immediately preceding such
measurement date.

 

“Management Equity Incentive Plan” means the Company’s 2009 Management Phantom
Equity Plan, as amended, from time to time.

 

“Managing Member” means Vantiv, Inc. or any of its successors or permitted
assigns, or any subsequent successor or permitted assign, in its capacity as the
Managing Member.

 

“Master Investment Agreement” has the meaning set forth in the recitals above.

 

“Member” means Vantiv, FTB and FTPSP, and each other Person who is admitted
hereafter as a Member in accordance with the terms of this Agreement, but only
to the extent such Person has not ceased to be a Member pursuant to
Section 6.1.  The Members shall comprise the “members” (as that term is defined
and used in the Act) of the Company.

 

“Member Nonrecourse Debt” has the same meaning as the term “partner nonrecourse
debt” set forth in Regulations Section 1.704-2(b)(4).

 

“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
the Member Nonrecourse Debt were treated as a Nonrecourse Liability, determined
in accordance with Regulations Section 1.704-2(i)(3).

 

“Member Nonrecourse Deductions” has the same meaning as the term “partner
nonrecourse deductions” set forth in Regulations Sections 1.704-2(i)(1) and
1.704-2(i)(2).

 

“Membership Interest” means a Member’s ownership interest in the Company at the
relevant time, including its Economic Interest and rights as a Member.

 

“Net Income” and “Net Loss” means, for each fiscal year or other period, an
amount equal to the Company’s taxable income or loss for such fiscal year or
period, determined in accordance with Code Section 703(a) (for this purpose, all
items of income, gain, loss or deduction required to be stated separately
pursuant to Code Section 703(a)(1) shall be included in taxable income or loss)
with the following adjustments:

 

10

--------------------------------------------------------------------------------


 

(a)                                 Any income of the Company that is exempt
from federal income tax and to the extent not otherwise taken into account in
computing Net Income or Net Loss pursuant to this definition of Net Income or
Net Loss, shall be added to such income or loss;

 

(b)                                 Any expenditures of the Company described in
Code Section 705(a)(2)(B) or treated as Code Section 705(a)(2)(B) expenditures
pursuant to Regulations Section 1.704-1(b)(2)(iv)(i), and to the extent not
otherwise taken into account in computing Net Income or Net Loss pursuant to
this definition of Net Income or Net Loss, shall be subtracted from such taxable
income or loss;

 

(c)                                  In the event the Gross Asset Value of any
Company asset is adjusted pursuant to subparagraphs (b) or (c) of the definition
of Gross Asset Value in this Agreement, the amount of such adjustment shall be
taken into account as gain (if the adjustment increases the Gross Asset Value of
the asset) or loss (if the adjustment decreases the Gross Asset Value of the
asset) from the disposition of such asset for purposes of computing Net Income
or Net Loss;

 

(d)                                 Gain or loss resulting from any disposition
of Company property with respect to which gain or loss is recognized for federal
income tax purposes shall be computed by reference to the Gross Asset Value of
the property disposed of, notwithstanding that the adjusted tax basis of such
property differs from its Gross Asset Value;

 

(e)                                  In lieu of depreciation, amortization, and
other cost recovery deductions taken into account in computing such taxable
income or loss, there shall be taken into account Depreciation for such fiscal
year;

 

(f)                                   To the extent an adjustment to the
adjusted tax basis of any Company asset pursuant to Code Section 734(b) or
743(b) is required pursuant to Regulations Section 1.704-1(b)(2)(iv)(m) to be
taken into account in determining Capital Accounts as a result of a distribution
other than in liquidation of a Member’s interest in the Company, the amount of
such adjustment shall be treated as an item of gain (if the adjustment increases
the basis of the asset) or loss (if the adjustment decreases the basis of the
asset) from the disposition of the asset and shall be taken into account for
purposes of computing Net Income or Net Loss; and

 

(g)                                  Any items which are specially allocated
pursuant to the provisions of Section 5.3(c) shall not be taken into account in
computing Net Income or Net Loss.

 

“New Activity” has the meaning set forth in Section 2.4(b)(i).

 

“New Activity Notice” has the meaning set forth in Section 2.4(b)(i).

 

“New Securities” means (a) any shares of capital stock of Vantiv, whether or not
currently authorized, or (b) any rights, options or warrants to purchase any
shares of capital stock of Vantiv, and non-equity securities of any type
whatsoever that are, or may become convertible into, or exchangeable for, such
shares, in any case, whether issued on or after the Effective Date.

 

“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704-2(b)(1) and 1.704-2(c).

 

11

--------------------------------------------------------------------------------


 

“Nonrecourse Liability” has the meaning set forth in Regulations
Section 1.752-1(a)(2).

 

“Non-Competitor COC” has the meaning set forth in the definition of Trigger
Event.

 

“Officer” means each Person designated as an officer of the Company or of any
Subsidiary pursuant to and in accordance with the provisions of Section 4.3,
subject to the determination of the Managing Member appointing such Person as an
officer or relating to such appointment.

 

“Opco” has the meaning set forth in the Recitals.

 

“Order” means any order, injunction, judgment, decree, writ or other enforcement
action of a Government Entity.

 

“Other Investments” has the meaning set forth in Section 4.7(a).

 

“Parent” means, with respect to any Person, a Person that has control of such
Person.

 

“Person” means an individual, a corporation, a partnership, an association, a
limited liability company, a joint venture, a Government Entity, a trust or
other entity or organization.

 

“Preferred Stock” means one or more series of Preferred Stock issued from time
to time by Vantiv.

 

“President” has the meaning set forth in Section 4.3(e).

 

“Proceeding” has the meaning set forth in Section 4.6(b).

 

“Quarterly Distributions” has the meaning set forth in Section 5.4.

 

“Quarterly Estimated Tax Liability with respect to the Company’s Income” has the
meaning set forth in Section 5.4(a).

 

“Registration Rights Agreement” means the Registration Rights Agreement by and
among Vantiv, FTB, FTPSP, JPDN and the other parties from time to time party
thereto, dated as of the date hereof, as amended from time to time in accordance
with its terms.

 

“Regulations” means the Income Tax Regulations, including temporary Regulations,
promulgated under the Code, as such Regulations may be amended from time to time
(including corresponding provisions of succeeding regulations).

 

“Regulatory Allocations” has the meaning set forth in Section 5.3(c)(i)(F).

 

“Regulatory Approval” has the meaning set forth in Section 2.4(b)(i).

 

12

--------------------------------------------------------------------------------


 

“Secretary” has the meaning set forth in Section 4.3(h)(i).

 

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, and the rules and regulations of the Commission thereunder, all
as the same shall be in effect from time to time.

 

“Self-Regulatory Organization” means the Financial Industry Regulatory
Authority, the American Stock Exchange, the National Futures Association, the
Chicago Board of Trade, the New York Stock Exchange, any national securities
exchange (as defined in the Exchange Act), any other securities exchange,
futures exchange, contract market, any other exchange or corporation or similar
self-regulatory body or organization.

 

“Subsidiary” means any Person of which (i) a majority of the outstanding share
capital, voting securities or other equity interests are owned, directly or
indirectly, by the Company and/or any other Subsidiary or (ii) the Company
and/or any other Subsidiary is entitled, directly or indirectly, to appoint a
majority of the board of directors or comparable body of such Person.

 

“Successor in Interest” means any (i) trustee, custodian, receiver or other
Person acting in any Bankruptcy or reorganization proceeding with respect to,
(ii) assignee for the benefit of the creditors of, (iii) trustee or receiver, or
current or former officer, director, manager or partner, or other fiduciary
acting for, or with respect to, the dissolution, liquidation or termination of,
or (iv) other executor, administrator, committee, legal representative or other
successor or assign of, any Member, whether by operation of Law or otherwise.

 

“Tax Matters Member” has the meaning set forth in Section 7.4(c).

 

“Tax Receivable Agreements” means those certain tax receivable agreements, dated
as of the date hereof, by and between Vantiv and each of (i) FTB, (ii) the
Advent Stockholders and (iii) JPDN, as amended from time to time in accordance
with their terms.

 

“Transfer” means, with respect to any Units, (i) when used as a verb, to sell,
assign, dispose of, exchange, pledge, encumber, hypothecate or otherwise
transfer such Units or any participation or interest therein, whether directly
or indirectly, or to agree or commit to do any of the foregoing, and (ii) when
used as a noun, a direct or indirect sale, assignment, disposition, exchange,
pledge, encumbrance, hypothecation or other transfer of such Units or any
participation or interest therein, or any agreement or commitment to do any of
the foregoing, including in each case through the Transfer of any Person holding
such Units or any interest in such Person; it being understood that a Transfer
of a controlling interest in any Person holding such Units shall be deemed to be
a Transfer of all of the Units held by such Person.  For the avoidance of doubt,
the transfer of the Warrant shall not be deemed to be a Transfer. 
Notwithstanding anything to the contrary in this Agreement, no Transfer of an
interest in any Person which is a public company, including in Vantiv, shall be
deemed to constitute a Transfer of any Units.

 

“Trigger Event” means the earlier to occur of any of the following (i) FTB
(together with its Affiliates) Transferring (other than as a result of an
acquisition of control of FTB or any of its direct or indirect Parent companies
by any Person) a number of shares of the

 

13

--------------------------------------------------------------------------------


 

Common Stock of Vantiv equal to more than 50% of the shares of the Common Stock
of Vantiv it holds immediately following the initial public offering of the
Common Stock of Vantiv (but not including any shares of Common Stock of Vantiv
that FTB or its Affiliates sell to Vantiv in exchange for a portion of the
proceeds of such initial public offering), calculating such ownership on a
combined basis (i.e., on an as-converted basis) so that any ownership interest
of FTB and its Affiliates in Vantiv shall be aggregated with any ownership
interest of FTB and its Affiliates in the Company or any other Subsidiary of
Vantiv or any successor, (ii) any Competitor acquires control of FTB or any of
its direct or indirect Parent companies, (iii) (A) any Government Entity
acquires more than a twenty percent (20%) interest (which interest either votes
generally in the election of all directors and all other matters brought before
the stockholders or otherwise carries with it any material negative consent or
approval rights) in FTB or any of its direct or indirect Parent companies (a
“Government Investment”), or (B) any Person other than a Competitor acquires
control of Fifth Third Bank or any of its direct or indirect Parent companies (a
“Non-Competitor COC”) and, in the case of either a Government Investment or
Non-Competitor COC, any change of fifty percent (50%) or more of the Class B
Directors occurs as a result of such Government Investment or Non-Competitor COC
(for the avoidance of doubt, any death, disability, voluntary replacement from a
list of Approved Replacements or (to the extent occurring more than nine months
following any such Government Investment or Non-Competitor COC) voluntary
resignation, shall not constitute a change for purposes of this clause (iii)),
or (iv) FTB or any of its direct or indirect Parent companies goes into
Bankruptcy, receivership or conservatorship or any similar event.

 

“Units” has the meaning set forth in Section 3.1.

 

“Vantiv” has the meaning set forth in the preamble above.

 

“Vantiv Certificate” means the Amended and Restated Certificate of Incorporation
of Vantiv, as it may be amended from time to time in accordance with its terms.

 

“Warrant” means the Warrant No. 1, issued by the Company as of June 30, 2009 and
any warrant issued pursuant thereto in accordance with its terms.

 

SECTION 1.2                               Terms Generally.

 

(a)                                 Numbers. The definitions in Section 1.1
shall apply equally to both the singular and plural forms of the terms defined.

 

(b)                                 Gender.  Whenever the context may require,
any pronoun shall include the corresponding masculine, feminine and neuter
forms.

 

(c)                                  Including.  The words “include,” “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation.”

 

(d)                                 Calculation of Time Period.  When
calculating the period of time before which, within which or following which any
act is to be done or step taken pursuant to this Agreement, the date that is the
reference date in calculating such period shall be excluded.  If the last day of
such period is a non-Business Day, the period in question shall end on the next
succeeding Business Day.

 

14

--------------------------------------------------------------------------------


 

(e)                                  Dollars.  Any reference in this Agreement
to “dollars” or “$” shall mean the lawful currency of the United States of
America.

 

(f)                                   Headings.  The provision of a Table of
Contents, the division of this Agreement into Articles, Sections and other
subdivisions and the insertion of headings are for convenience of reference only
and shall not affect or be utilized in construing or interpreting this
Agreement.  All references to “Sections” and “Articles” shall refer to Sections
and Articles of this Agreement unless otherwise specified.

 

(g)                                  Exhibits.  The exhibits to this Agreement
are hereby incorporated and made a part of this Agreement and are an integral
part of this Agreement.  All exhibits annexed hereto or referred to in this
Agreement are hereby incorporated in and made a part of this Agreement as if set
forth in full in this Agreement.  Any capitalized terms used in any exhibit but
not otherwise defined therein shall be defined as set forth in this Agreement.

 

(h)                                 Negotiation.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement and, in
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as jointly drafted by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provision of this Agreement.

 

ARTICLE II - GENERAL PROVISIONS

 

SECTION 2.1                               Formation.  The Company was organized
as a Delaware limited liability company by the execution and filing of a
Certificate of Formation on the Filing Date with the Secretary of State of the
State of Delaware (as amended from time to time, the “Certificate”), under and
pursuant to the Act.  The rights, powers, duties, obligations and liabilities of
the Members shall be determined pursuant to the Act and this Agreement.  To the
extent that the rights, powers, duties, obligations and liabilities of any
Member are different by reason of any provision of this Agreement than they
would be in the absence of such provision, this Agreement shall, to the extent
permitted by the Act, control.

 

SECTION 2.2                               Name.  The name of the Company is
“Vantiv Holding, LLC,” and all Company business shall be conducted in that name
or in such other names that comply with applicable Law as the Managing Member
may select from time to time.

 

SECTION 2.3                               Term.  The term of the Company
commenced on the Filing Date and shall continue in existence perpetually until
termination or dissolution in accordance with the provisions of Section 6.2.

 

SECTION 2.4                               Purpose; Powers.

 

(a)                                 General Powers.  The nature of the business
or purposes to be conducted or promoted by the Company is to continue the
Business and, subject to the terms of this Agreement, the direction of the board
of directors of the Managing Member (consistent with the Vantiv Certificate) and
the Exchange Agreement, to engage in any act or activity which may be lawfully
conducted by a limited liability company under the Act and the Laws of any other
jurisdictions in which the Company engages in such activities.  The Company may
engage in any

 

15

--------------------------------------------------------------------------------


 

and all activities necessary, desirable or incidental to the accomplishment of
the foregoing, subject to the foregoing.  Notwithstanding anything in this
Agreement to the contrary, nothing set forth in this Agreement shall be
construed as authorizing the Company to possess any purpose or power, or to do
any act or thing, forbidden by Law to a limited liability company organized
under the Laws of the State of Delaware.  All matters material to the affairs
and business of the Company shall be determined by the board of directors of the
Managing Member.

 

(b)                                 Certain Regulatory Restrictions.

 

(i)                                     Notwithstanding anything to the contrary
in this Agreement, the Company and the Members acknowledge that FTB and its
Affiliates are subject to regulatory oversight by bank regulatory authorities in
various jurisdictions (including the Board of Governors of the Federal Reserve
System and other Government Entities, including the State of Ohio’s Division of
Financial Institutions) with jurisdiction over FTB or its Affiliates and that
FTB or its Affiliates may be required to obtain regulatory approvals from, or
provide notice to, such authorities, prior to, or provide notice to such
authorities following, the engagement by the Company or Vantiv (by virtue or its
holding company status or otherwise) or any Subsidiary in certain activities or
consummation of certain investments (“Regulatory Approval”).  Notwithstanding
anything to the contrary in this Agreement, neither Vantiv, the Company nor any
Subsidiary shall engage in any business that may reasonably require FTB or an
Affiliate of FTB to seek Regulatory Approval, whether under the Bank Holding
Company Act, Ohio Law or other applicable Law (a “New Activity”), whether by
acquisition, investment or organic growth, without first sending written notice
to FTB (the “New Activity Notice”) and FTB having notified the Managing Member
that the New Activity is permissible, and, if dependent upon Regulatory
Approval, that such Regulatory Approval has been obtained.  Within thirty (30)
days after receipt of the New Activity Notice, FTB must notify the Managing
Member in writing (i) whether, based on the advice of legal counsel, such New
Activity would be permissible for FTB and/or its Affiliates to make or engage in
directly under all applicable banking Laws and (ii) that either (A) no
Regulatory Approval with respect to FTB and/or its Affiliates is required for
such New Activity, or (B) any required Regulatory Approval with respect to such
New Activity has been or will within a reasonable amount of time be obtained by
FTB and/or its Affiliates.  FTB shall subsequently notify the Managing Member
whether any required Regulatory Approval referenced in clause (B) above has been
obtained.  None of Vantiv, the Company nor any Subsidiary shall engage in such
New Activity if FTB notifies it that such activity is impermissible or until
required Regulatory Approvals are obtained; it being understood that a
Regulatory Approval shall not be deemed obtained until the expiration of any
applicable waiting periods or the receipt of any necessary approval, as
applicable.; provided, that if (1) such New Activity relates to an acquisition
(whether by contribution or otherwise) of assets or securities or investment in
any other Person by the Company or any of its Subsidiaries, in one or a series
of related acquisitions, for a value exceeding $175,000,000, and (2) the effect
of obtaining such Regulatory Approval would materially adversely affect FTB with
respect to its regulatory capital or permissible banking activities, or would
impose material burdensome regulatory conditions on FTB with respect to its
regulatory capital, then such New Activity shall be deemed not to be permissible
unless the Company or its subsidiaries (i) use their reasonable best efforts to

 

16

--------------------------------------------------------------------------------


 

make accommodations to relieve FTB from the additional material burden of such
conditions and  (ii) if such material burden is not removed despite such
reasonable best efforts, reimburse FTB for the impact or the cost of complying
with such conditions, including if applicable, as set forth in the succeeding
proviso; provided, further, however, that FTB recognizes that the Company may
seek to establish a “financial subsidiary” (as defined under Federal Reserve
Regulation H) to engage (and only to engage) in acquisitions of foreign
companies and, with appropriate regulatory authority, such establishment and
acquisitions shall be permissible so long as either (1) such acquisition or
investment has a value of less than $175,000,000 or (2) (a) the Federal Reserve
does not impose any conditions upon FTB that are materially more burdensome than
the precedent set forth in the applicable regulations with respect to the
establishment of such a subsidiary or any acquisition thereby and (b) FTB and
the Company act in good faith to determine any incremental cost of capital
charge for the benefit of FTB appropriate for any net capital deduction by FTB
resulting from any acquisition by such subsidiary and reimburse FTB for such
incremental cost, it being understood that any expected increase in the value of
FTB’s holdings of the Company’s shares may offset all or part of such charge
(but in no event will result in any payment by FTB to the Company).

 

(ii)                                  Vantiv and the Company shall use their
reasonable best efforts to take, or cause to be taken, all actions and to do, or
cause to be done, all things necessary, proper or advisable, as promptly as
possible, to assist FTB or its Affiliates in obtaining any Regulatory Approval
necessary for FTB or its Affiliates to qualify or continue its ownership
interest in Vantiv and the Company as a permissible investment, including by
(i) making appropriate filings and submissions to any Government Entity required
by Law applicable to Vantiv, the Company or the Subsidiaries or FTB or its
Affiliates and (ii) providing any information to FTB as may be reasonably
requested by FTB or its Affiliates in connection therewith and (iii) executing
and delivering additional documents necessary to consummate the transactions
contemplated by this Agreement in connection therewith.  FTB shall use its
reasonable best efforts to obtain any Regulatory Approval as promptly as
possible; provided that FTB will exercise reasonable best efforts to minimize
disclosure of any confidential or proprietary information relating to the
Company and to seek confidential treatment for any such information, in each
case, to the maximum extent allowed under applicable Law.

 

(iii)                               The obligations of Vantiv, the Company and
the Members set forth in this Section 2.4(b) shall terminate and be of no
further force or effect in the event that FTB and its Affiliates are no longer
deemed to control Vantiv or the Company under applicable banking Laws, as the
Company (acting through its Managing Member) and FTB mutually determine in good
faith, in consultation with regulators or otherwise (such matter, at the option
of FTB, being conclusively demonstrated by a non-control determination by the
Board of Governors of the Federal Reserve System and/or any other applicable
banking regulator).

 

(c)                                  Company Action.  Subject to the provisions
of this Agreement, including the limitations set forth in Section 2.4(a), except
as prohibited by applicable Law, (i) the Company may, with the approval of the
Managing Member, enter into and perform any and all documents, agreements and
instruments contemplated by such approval, all without any further

 

17

--------------------------------------------------------------------------------


 

act, vote or approval of any other Member and (ii) the Managing Member may
authorize any Person (including any other Member or Officer) to enter into and
perform any document on behalf of the Company.

 

SECTION 2.5                               Foreign Qualification.  Prior to the
Company’s or any Subsidiary’s conducting business in any jurisdiction other than
Delaware, the Managing Member shall cause the Company or such Subsidiary to
comply, to the extent procedures are available and those matters are reasonably
within the control of the Officers, with all requirements necessary to qualify
the Company or any Subsidiary as a foreign limited liability company conducting
business in that jurisdiction.

 

SECTION 2.6                               Registered Office; Registered Agent;
Principal Office; Other Offices.  The registered office of the Company required
by the Act to be maintained in the State of Delaware shall be the office of the
initial registered agent named in the Certificate or such other office (which
need not be a place of business of the Company) as the Managing Member may
designate from time to time in the manner provided by Law.  The registered agent
of the Company in the State of Delaware shall be the initial registered agent
named in the Certificate or such other Person or Persons as the Managing Member
may designate from time to time in the manner provided by Law.  The principal
office of the Company shall be at such place as the Managing Member may
designate from time to time, which need not be in the State of Delaware, and the
Company shall maintain records at such place.  The Company may have such other
offices as the Managing Member may designate from time to time.

 

SECTION 2.7                               No State-Law Partnership.  The Members
intend that the Company shall not be a partnership (including a limited
partnership) or joint venture, and that no Member or Officer shall be a partner
or joint venturer of any other Member or Officer by virtue of this Agreement,
for any purposes other than as set forth in the last sentence of this
Section 2.7, and this Agreement shall not be construed to the contrary.  The
Members intend that the Company shall be treated as a partnership for federal,
state or local income tax purposes, and each Member and the Company shall file
all tax returns and shall otherwise take all tax and financial reporting
positions in a manner consistent with such treatment.

 

ARTICLE III - UNITS

 

SECTION 3.1                               Authorized Units.  The only beneficial
interests in the Company shall be units (“Units”).  The total number of Units
that the Company initially shall have authority to issue is 1,010,378,027 Units,
of which (a) 890,000,000 shall be designated as Class A Units having the rights,
preferences, privileges and restrictions set forth in this Agreement (each, a
“Class A Unit,” and collectively, the “Class A Units”), (b) 100,000,000 shall be
designated as Class B Units having the rights, preferences, privileges and
restrictions set forth in this Agreement (each, a “Class B Unit,” and
collectively, the “Class B Units”) and (c) 20,378,027 shall be designated as
Class C Non-Voting Units having the rights, preferences, privileges and
restrictions set forth in this Agreement and the Warrant (each, a “Class C
Non-Voting Unit,” and collectively, the “Class C Non-Voting Units”); provided,
however, that, subject to Section 4.2(c) (x) the Managing Member may from time
to time, and only in accordance with the terms of this Agreement and to the
extent required by the Exchange Agreement, authorize the issuance of additional
Class A Units, Class B Units and such Preferred Units with such rights,
preferences, privileges and

 

18

--------------------------------------------------------------------------------


 

restrictions as the Managing Member shall designate as required by and in
accordance with the terms of the Exchange Agreement and (y) this Agreement shall
be amended in order to document such new classes of Preferred Units and their
rights, preferences, privileges and restrictions and/or such authorized number
of Units of existing classes of Units, in each case, with no further action
required by the Members.  Class B Units and Class C Non-Voting Units each
automatically shall be convertible only into Class A Units on a one-for-one
basis as specified in Section 3.2.  All issuances of any Units after the
Effective Date shall be made in accordance with Section 3.2 and the terms and
provisions of the Exchange Agreement and, in the case of Class C Non-Voting
Units, in accordance with the terms of the Warrant.  Notwithstanding anything to
the contrary herein, the Managing Member shall authorize the issuance of Class C
Non-Voting Units as required by the terms of the Warrant, and the Class C
Non-Voting Units shall be issued only upon the valid exercise of the Warrant and
otherwise in accordance with the Exchange Agreement.  All issuances of Class A
Units and Class B Units shall be made in accordance with the terms and
provisions of the Exchange Agreement. The initial holdings of Units shall be as
set forth on Schedule I.

 

SECTION 3.2          Capital Structure of the Company and Vantiv.

 

(a)                                                                                          
Effect of Exchange.

 

(i)                                     Exchange for Class A Common Stock.  Upon
the exchange by any Member of Class B Units or Class C Non-Voting Units for
shares of Class A Common Stock pursuant to the Exchange Agreement, as of the
effective date of such exchange, each such Class B Unit or Class C Non-Voting
Unit automatically shall be converted into a Class A Unit, and the Class B Units
or Class C Non-Voting Units so exchanged shall thereby cease to exist.

 

(ii)                                  Exchange for Cash.  Upon the exchange by
any Member of Class B Units or Class C Non-Voting Units for a cash payment
pursuant to the Exchange Agreement, as of the effective date of such exchange,
each such exchanged Unit automatically shall be deemed cancelled concomitant
with such payment, without any action on the part of any Person, including
Vantiv or the Company.

 

(b)                                 Issuance of Class A Units.  If upon the
issuance by Vantiv of any shares of Class A Common Stock, Vantiv elects under
the Exchange Agreement to transfer net proceeds of such issuance directly to a
Member in exchange for a number of Class B Units or Class C Non-Voting Units
equal to the number of shares of Class A Common Stock to which such net proceeds
relate, the Class B Units or Class C Non-Voting Units so acquired by Vantiv
automatically shall be converted, without any action on the part of any Person,
including the holder thereof, into an equal number of Class A Units, and the
Class B Units or Class C Non-Voting Units so exchanged shall thereby cease to
exist.

 

(c)                                  Issuance of Class B Units.  The Company may
only issue Class B Units to FTB and its Affiliates and their permitted
transferees hereunder, and to any holder of Class C Non-Voting Units to the
extent there is a distribution of Class B Units on the Class B Units or Class C
Non-Voting Units.

 

19

--------------------------------------------------------------------------------


 

(d)                                 Limitation on Issuance of Class A Units. 
The Company may only issue Class A Units to Vantiv.

 

(e)                                  Actions Pursuant to Exchange Agreement. 
Notwithstanding anything to the contrary herein, (i) the Company shall take all
actions as are required under the Exchange Agreement, (ii) the Company shall not
at any time, issue Units except as required by the Exchange Agreement, and
(iii) the Company shall not issue Units to any Person other than Vantiv, FTB or
its Affiliates and their permitted transferees hereunder or any holder of the
Warrant.

 

SECTION 3.3                               General.  Except as otherwise
expressly provided in this Agreement, all Units shall have identical rights and
privileges in every respect.

 

SECTION 3.4                               Voting.  Each Member shall be entitled
to one vote per Class A Unit and one vote per Class B Unit that it holds with
respect to any matter as to which the Members holding such Units are entitled to
vote; provided that any Class B Units held by any Assignee shall be non-voting,
and any Class C Non-Voting Units held by any Persons shall be non-voting.

 

ARTICLE IV - MANAGEMENT

 

SECTION 4.1          Managing Member.

 

(a)                                 Management of the Company.  The business and
affairs of the Company shall be managed by the Managing Member consistent with
this Agreement, the Exchange Agreement and the Vantiv Certificate.  Subject to
the express limitations contained in any provision of this Agreement, including
the requirement to conduct the affairs and business of the Company in accordance
with the terms of the Exchange Agreement, the Managing Member shall have
complete and absolute control of the affairs and business of the Company, and
shall possess all powers necessary, convenient or appropriate to carrying out
the purposes and business of the Company, including, without limitation, doing
all things and taking all actions necessary to carry out the terms and
provisions of this Agreement.  Subject to the rights and powers of the Managing
Member and the limitations thereon contained herein and in the Exchange
Agreement, the Managing Member may delegate to any person any or all of its
powers, rights and obligations under this Agreement and may appoint, contract or
otherwise deal with any person to perform any acts or services for the Company
as the Managing Member may reasonably determine.  The Managing Member is
specifically authorized to execute, sign, seal and deliver in the name of and on
behalf of the Company any and all agreements, certificates, instruments or other
documents requisite to carrying out the intentions and purposes of this
Agreement and of the Company.

 

(b)                                 Necessary Approvals.  Any action taken by
the Managing Member pursuant to this Agreement shall be subject to the necessary
approval of the board of directors of the Managing Member as and to the extent
required by this Agreement, the Vantiv Certificate and to the extent consistent
therewith, the bylaws of Vantiv.  All matters material to the affairs and
business of the Company shall be determined by the board of directors of the
Managing Member.

 

(c)                                  Fiduciary Duties.  The Managing Member
shall owe the same duties to the Company and the Members as a member of a board
of directors of Vantiv owes to Vantiv and its

 

20

--------------------------------------------------------------------------------


 

shareholders.  Nothing herein shall eliminate or limit the obligation of the
Members or the Managing Member to act in compliance with the express terms of
this Agreement, including the obligation of the Managing Member to make
determinations in good faith, and nothing herein shall be deemed to eliminate
the implied contractual covenant of good faith and fair dealing of the Members. 
Except as otherwise expressly provided in this Agreement, nothing contained in
this Agreement shall be deemed to constitute any Member an agent or legal
representative of any other Member or to create any fiduciary relationship for
any purpose whatsoever, apart from such obligations between the members of a
limited liability company as may be created by the Act.  The Managing Member
shall not have any authority to act for, or to assume any obligation or
responsibility on behalf of, any other Member.

 

SECTION 4.2          Members.

 

(a)                                 Meetings.  No meetings of the Members shall
be held.

 

(b)                                 Actions Requiring Member Approval.  The
prior written consent of the Members holding a majority of the Class A Units
then held by all Members and the Members holding a majority of the Class B Units
then held by all Members, each voting separately as a single class, shall be
required for the following; provided that for so long as FTB and its Affiliates
collectively hold twenty percent (20%) or more of the Class B Units, FTB’s (and
only FTB’s) written consent in respect of the Class B Units will be required to
the extent so requested by FTB; and provided further that such action shall be
effected by written consent and upon ten days’ prior notice sent to all Members:

 

(i)                                     any amendment to the Certificate; and

 

(ii)                                  any amendment to this Agreement;

 

provided that, at any time after the Exchange Agreement is no longer in effect,
any amendment to the Certificate or this Agreement shall only require the prior
consent of the Members holding a majority of the Units, voting together as a
single class.

 

(c)                                  Consent Rights of FTB. Notwithstanding
anything to the contrary contained herein until a Trigger Event, the following
matters relating to the business and operations of the Company and/or the
Subsidiaries shall require the consent of FTB:

 

(i)                                     any Change of Control (A) prior to
June 30, 2012, (B) during the period from July 1, 2012 until June 30, 2013 that
implies an Equity Value of the Company and the Subsidiaries of less than $2.3
billion, (C) during the period from July 1, 2013 until June 30, 2014 that
implies an Equity Value of the Company and the Subsidiaries of less than
$2.5 billion, or (y) at any time after June 30, 2012 if the Company’s LTM EBITDA
is less than $335,000,000;

 

(ii)                                  any sale, transfer or disposition, in one
or a series of related transactions, of any assets or other property of the
Company and/or any Subsidiary having a value in excess of $250,000,000 in the
aggregate (other than pursuant to a Change of Control); provided that no such
consent shall be required for any sale of the EFT Business at an aggregate
purchase price greater than $1.0 billion;

 

21

--------------------------------------------------------------------------------


 

(iii)                               any acquisition (including by way of a
contribution) of assets or securities or investment in any other Person by the
Company and/or any Subsidiary, in one or a series of related acquisitions,
investments or contributions for a value exceeding $300,000,000 in the
aggregate;

 

(iv)                              the retention of the independent auditor of
the Company and the Subsidiaries;

 

(v)                                 other than arm’s-length commercial
transactions between the Company or its Subsidiaries, on the one hand, and any
Advent Stockholder or a portfolio company of any Advent Stockholder (other than
the Company or any Subsidiary), on the other hand, in the ordinary course of
business, the engagement by the Company or any Subsidiary, either directly or
indirectly, in a transaction or series of related transactions with any Advent
Stockholder or its Affiliates or any portfolio company of any Advent Stockholder
(other than the Company or any Subsidiary) or any officer of the Company or any
Subsidiary, including ownership by any Advent Stockholder or its Affiliates or
any portfolio company of any Advent Stockholders (other than the Company or any
Subsidiary) or an executive management employee or a member of any such
individual’s family group of any supplier, contractor, subcontractor, customer
or other entity with which the Company or any Subsidiary does business or seeks
to do business (other than as a stockholder of less than two percent (2%) of a
publicly traded class of securities), where either (1) such transaction or
transactions are not on arm’s-length terms or (2) such transaction or
transactions would require the Company or any Subsidiary to pay or incur
obligations of more than $1,000,000;

 

(vi)                              a material change to the strategic direction
of the Company and/or the Subsidiaries as compared to the then-effective
Business Plan or the last Business Plan approved in accordance with this
Section 4.2(c)(vi) to the extent that any changes since such time would,
individually or in the aggregate when taken together with any elements of any
Business Plan approved by the Board of Directors of the Managing Member since
such time, constitute a material change to the strategic direction of the
Company and/or the Subsidiaries; provided that any material changes to the
strategic direction of the Company and the Subsidiaries reflected in any
Business Plan are approved in accordance with this Section 4.2(c)(vi), in any
case, including through the entry into, commencement of, expansion into, or
engagement in, any business (through acquisition, investment or otherwise), or
the cessation of any existing business (through divestiture or otherwise);

 

(vii)                           the incurrence of indebtedness for borrowed
money by Vantiv and/or its Subsidiaries that, immediately following such
incurrence, results in a Leverage Ratio equal to or exceeding 5 to 1;

 

(viii)                        the making of any loan or series of related loans
by the Company or any Subsidiary (except in the ordinary course of business) in
an amount exceeding $250,000,000;

 

(ix)                              the modification of the material terms and
conditions, and any amendment, of any equity incentive plan by the Company;

 

22

--------------------------------------------------------------------------------


 

(x)                                 the entry into, or amendment of, any
contracts of the Company and/or any Subsidiary providing for capital
expenditures expected to exceed $75,000,000 in the aggregate, other than
immaterial amendments to the non-economic terms of such contracts;

 

(xi)                              the declaration, setting aside for payment of,
or payment of, any Distribution by the Company to the Members, other than
Quarterly Distributions;

 

(xii)                           any request for any additional capital
contribution from FTB or FTPSP in its capacity as a Member;

 

(xiii)                        the issuance by Vantiv of New Securities
constituting more than twenty percent (20%) of the total outstanding common
stock of Vantiv (excluding issuances made in connection with the exercise of the
Warrant, the Management Equity Incentive Plan and the Vantiv, Inc. 2012 Equity
Incentive Plan, as amended from time to time (other than to increase the number
of shares authorized for issuance thereunder, unless FTB consents (solely for
purposes of this clause (xiii) to such increase)) to the extent required to be
submitted to stockholders of Vantiv for approval pursuant to any applicable
national stock exchange listing standards; provided, however, that no consent
shall be necessary at any time after June 30, 2012 if the Company’s LTM EBITDA
is less than $335,000,000; and provided, further, that nothing herein shall
limit any prohibition on issuances set forth in the Exchange Agreement;

 

(xiv)                       subject to Section 5.3(h), the approval and/or
submission to any applicable tax authority of any material tax returns and tax
elections with respect to the Company or any Subsidiary (other than an election
to make Section 704(c) or “reverse Section 704(c)” allocations with respect to
the Company in the manner specified in this Agreement or an election to treat
any new direct or indirect Subsidiaries acquired by the Company or any
Subsidiary or organized by the Company or any Subsidiary as a partnership or
disregarded entity for U.S. federal tax purposes), including, with respect to
the Company, any permitted determinations (whether or not submitted to any
applicable tax authority) related to any Adjusted Capital Account Deficit,
Depreciation, or Gross Asset Value, or matters in Sections 5.3(d)(iv), 5.3(f),
7.3, 7.4(a)(2), 7.4(a)(5) and 7.4(b);

 

(xv)                          any change to the capitalization or organization
of any Subsidiary (including the formation of any Subsidiary) or any change at
any Subsidiary or any governance provisions of any Subsidiary that, in any case,
would in any way have the effect of circumventing the provisions, including the
protections afforded the holders of the Class B Units in Section 4.2(c), of this
Agreement, or materially and adversely affecting any Member that, together with
its Affiliates, collectively holds fifteen percent (15%) or more of the Units in
a manner differently or disproportionately than the other Members, including the
amendment of the limited liability company agreement of Opco; it being
understood that it is intended that no action may be effected at a Subsidiary
that could not be effected by the Company under this Agreement; and

 

(xvi)                       the exercise by Opco of the termination right set
forth in Section 1.2(c) of the Master Lease Agreement, dated June 30, 2009,
between FTB and Opco, or

 

23

--------------------------------------------------------------------------------


 

in Section 1.2(e) of the Master Sublease Agreement, dated June 30, 2009, between
FTB and Opco (for the avoidance of doubt, this Section 4.2 (c)(xvi) shall not
apply with respect to Section 17.1 of each the Master Lease Agreement and Master
Sublease Agreement), or any successor provisions thereof.

 

SECTION 4.3          Officers.

 

(a)                                 Designation and Appointment.  The Managing
Member may, from time to time, employ and retain Persons as may be necessary or
appropriate for the conduct of the Company’s and the Subsidiaries’ business
(subject to the supervision and control of the Managing Member), including
employees, agents and other Persons (any of whom may be a Member) who may be
designated as Officers of the Company or of one or more Subsidiaries, with
titles as and to the extent authorized by the Managing Member.  Any number of
offices may be held by the same Person.  In its discretion, the Managing Member
may choose not to fill any office for any period as it may deem advisable. 
Officers need not be residents of the State of Delaware or Members.  Any
Officers so designated shall have such authority and perform such duties as the
Managing Member may, from time to time, delegate to them.  The Managing Member
may assign titles to particular Officers.  Each Officer shall hold office until
his successor shall be duly designated and shall qualify or until his death or
until he shall resign or shall have been removed in the manner provided in this
Agreement.

 

(b)                                 Resignation/Removal.  Any Officer may resign
his or her office at any time.  Such resignation shall be made in writing and
shall take effect at the time specified therein, or if no time is specified, at
the time of its receipt by the Managing Member.  The acceptance of a resignation
shall not be necessary to make it effective, unless expressly so provided in the
resignation.  Any Officer may be removed as such, either with or without cause
at any time by the Managing Member.  Designation of an Officer shall not of
itself create any contractual or employment rights.

 

(c)                                  Duties of Officers Generally.  The
Officers, in the performance of their duties as such, shall owe to the Company
duties of loyalty and due care of the type owed by the officers of a corporation
to such corporation and its stockholders under the Laws of the State of
Delaware.

 

(d)                                 Chief Executive Officer.  The Managing
Member shall appoint a Chief Executive Officer of the Company and the
Subsidiaries (the “CEO”).  The CEO (i) shall be in general and active charge of
the entire business and affairs of the Company and (ii) shall, subject to the
powers of the Managing Member and the limitations set forth in Section 4.2(c),
have the power and authority to cause the Company to enter into and perform
contracts and agreements in the ordinary course of business without action of
the Managing Member.

 

(e)                                  President.  If at any time a president of
the Company (the “President”) is appointed, the President shall, subject to the
powers of the Managing Member and the limitations set forth in Section 4.1 and,
in the event that the President and the CEO are not the same person, the CEO,
have responsibility for the general and active management of the business of the
Company, and shall see that all orders and resolutions of the Managing Member
are carried into effect.  The President shall have such other powers and perform
such other duties as may be

 

24

--------------------------------------------------------------------------------


 

prescribed by the Managing Member and, in the event that the President and the
CEO are not the same person, the CEO.

 

(f)                                   Chief Financial Officer.  The chief
financial officer of the Company (the “Chief Financial Officer”) shall keep and
maintain, or cause to be kept and maintained, adequate and correct books and
records of accounts of the properties and business transactions of the Company,
including accounts of its assets, liabilities, receipts, disbursements, gains,
losses and capital.  The Chief Financial Officer shall have the custody of the
funds and securities of the Company, and shall keep full and accurate accounts
of receipts and disbursements in books belonging to the Company, and shall
deposit all moneys and other valuable effects in the name and to the credit of
the Company in such depositories as may be designated by the Managing Member. 
The Chief Financial Officer shall have such other powers and perform such other
duties as may from time to time be prescribed by the CEO or the Managing Member.

 

(g)                                  Vice President(s).  The vice
president(s) of the Company shall perform such duties and have such other powers
as the Managing Member may from time to time prescribe.

 

(h)                                 Secretary.

 

(i)                                     The secretary of the Company shall keep
all documents described in Article VII and such other documents as may be
required under the Act.  The Secretary shall perform such other duties and have
such other authority as may be prescribed elsewhere in this Agreement or from
time to time by the CEO or the Managing Member.  The Secretary shall have the
general duties, powers and responsibilities of a secretary of a corporation.

 

(ii)                                  If the Managing Member chooses to appoint
an assistant secretary or assistant secretaries, the assistant secretaries, in
the order of their seniority, in the absence, disability or inability to act of
the Secretary, shall perform the duties and exercise the powers of the
Secretary, and shall perform such other duties as the CEO or the Managing Member
may from time to time prescribe.

 

SECTION 4.4          Management Matters.  The Managing Member shall take all
action which may be necessary or appropriate (i) for the continuation of the
Company’s valid existence as a limited liability company under the Laws of the
State of Delaware (and of each other jurisdiction in which such existence is
necessary to enable the Company to conduct the business in which it is engaged)
and (ii) for the maintenance, preservation and operation of the business of the
Company and the Subsidiaries in accordance with the provisions of this Agreement
and the Exchange Agreement and applicable Laws and regulations.  The Managing
Member shall file or cause to be filed for recordation in the office of the
appropriate authorities of the State of Delaware, and in the proper office or
offices in each other jurisdiction in which the Company or any Subsidiary is
formed or qualified, such certificates (including certificates of limited
liability companies and fictitious name certificates) and other documents as are
required by the applicable Laws of any such jurisdiction or as are required to
reflect the identity of the Members and the amounts of their respective Capital
Accounts.

 

25

--------------------------------------------------------------------------------


 

SECTION 4.5          Liability of Members.

 

(a)                                 No Personal Liability.  Except as otherwise
required by applicable Law or as expressly set forth in this Agreement, no
Member shall have any personal liability whatsoever in such Person’s capacity as
a Member, whether to the Company, to any of the other Members, to the creditors
of the Company or any Subsidiary or to any other third party, for the debts,
liabilities, commitments or any other obligations of the Company or any
Subsidiary or for any losses of the Company or any Subsidiary; provided that
nothing contained in this Section 4.5(a) is intended to release or limit a
Member’s liability for a breach by a Member, including a Managing Member, of its
obligations hereunder.

 

(b)                                 Limited Liability of the Member.  The
liability of each Member, in its capacity as such, cannot exceed (i) the amount
of its Capital Contributions, if any, (ii) its share of any assets and
undistributed profits of the Company and (iii) the amount of any distributions
wrongfully distributed to it to the extent set forth in the Act, except to the
extent such Member has breached this Agreement.

 

(c)                                  Return of Distributions.  In accordance
with the Act and the Laws of the State of Delaware, a member of a limited
liability company may, under certain circumstances, be required to return
amounts previously distributed to such member.  It is the intent of the Members
that no distribution to any Member pursuant to Article V of this Agreement shall
be deemed a return of money or other property paid or distributed in violation
of the Act.  The payment of any such money or distribution of any such property
to a Member shall be deemed to be a compromise within the meaning of the Act,
and the Member receiving any such money or property shall not be required to
return to any Person any such money or property, except to the extent such
Member has breached this Agreement.  However, if any court of competent
jurisdiction holds that, notwithstanding the provisions of this Agreement, any
Member is obligated to make any such payment, such obligation shall be the
obligation of such Member and not of any other Member.

 

SECTION 4.6          Exculpation; Indemnification by the Company.

 

(a)                                 Exculpation.  To the fullest extent
permitted by Law, no past, present or future officer, director or employee of
the Company or its Subsidiaries or the Managing Member, Tax Matters Member, any
Member or any Affiliate of any of the foregoing (each, in their capacity as
such, a “Covered Person”), shall be liable to the Company or the Subsidiaries or
any other Person who is bound by this Agreement for any or all losses, damages,
claims, judgments, penalties (including excise and similar taxes and punitive
damages), fines, settlements and reasonable expenses (including reasonable
attorneys’ fees and expenses) (collectively, “Expenses”) actually incurred by
reason of any act or omission performed or omitted by such Covered Person in
good faith on behalf of the Company or the Subsidiaries and in a manner
reasonably believed to be within the scope of the authority conferred on such
Covered Person in accordance with this Agreement, except to the extent such
Expenses are due to the gross negligence or willful misconduct of, or breach of
this Agreement by, such Covered Person (each, a “Covered Claim”). The provisions
of this Agreement, to the extent that they restrict, limit or eliminate the
duties and liabilities of a Covered Person to the Company or any Subsidiary or
the Members otherwise existing at law or in equity, are agreed by the parties
hereto to replace such

 

26

--------------------------------------------------------------------------------


 

other duties and liabilities at law or in equity of such Covered Person, and
each Member to the fullest extent permitted by applicable Law, hereby waives any
right to make any claim, bring any action or seek any recovery based on such
other duties or liabilities for breach thereof.

 

(b)                                 Indemnification.  Subject to the limitations
and conditions provided in this Section 4.6, each Covered Person who was or is
made a party or is threatened to be made a party to, or is involved in, any
threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or arbitrative, with respect to a Covered Claim (a
“Proceeding”), or any appeal in such a Proceeding or any inquiry or
investigation that could lead to such a Proceeding (a “Covered Proceeding”), by
reason of the fact that he, she or it, or a Person of which he, she or it is or
was a Covered Person shall be indemnified by the Company or to the extent
applicable a Subsidiary to the fullest extent permitted by applicable Law, as
the same exists or may hereafter be amended (but, in the case of any such
amendment, only to the extent that such amendment permits the Company to provide
broader indemnification rights than such Law permitted the Company to provide
prior to such amendment) against all Expenses actually incurred by such Person
in connection with such Covered Proceeding, and indemnification under this
Section 4.6 shall continue as to a Covered Person who has ceased to serve in the
capacity which initially entitled such Covered Person to indemnity under this
Agreement.  The indemnification provided in this Section 4.6 is recoverable only
out of the assets of the Company and/or the Subsidiaries, and no Member,
director or Officer or employee of the Company or any Subsidiary has any
personal liability, or obligation to make a capital contribution, on account
thereof.

 

(c)                                  Reliance.  A Covered Person shall be fully
protected in relying in good faith upon the records of the Company and the
Subsidiaries and upon such information, opinions, reports or statements
presented to the Company or the Subsidiaries by any person as to matters the
Covered Person reasonably believes are within such other person’s professional
or expert competence, including information, opinions, reports or statements as
to the value and amount of the assets, liabilities, Net Profits or Net Losses of
the Company and the Subsidiaries, or the value and amount of assets or reserves
or contracts, agreements or other undertakings that would be sufficient to pay
claims and obligations of the Company and the Subsidiaries or to make reasonable
provision to pay such claims and obligations, or any other facts pertinent to
the existence and amount of assets from which distributions to the Members or
creditors of the Company and the Subsidiaries might properly be paid.

 

(d)                                 Advancement of Expenses.  The Company shall
advance reasonable expenses (including reasonable attorneys’ fees) incurred by
or on behalf of a Covered Person in connection with a Covered Proceeding
(ignoring for purposes of this clause (d) the exception contained therein
relating to gross negligence or willful misconduct or breach of this Agreement)
within twenty (20) days after receipt by the Company from such Covered Person of
a statement requesting such advances from to time; provided such statement
provides reasonable documentary evidence of such expenses and provides a written
undertaking by the Covered Person to repay any and all advanced expenses in the
event such Covered Person is ultimately determined not to be entitled hereunder
to indemnification by the Company.

 

(e)                                  Indemnification Agreements and D&O
Insurance.  The Company may enter into agreements with the Managing Member or
any Officer to provide for indemnification

 

27

--------------------------------------------------------------------------------


 

consistent with the terms and conditions set forth in this Section 4.6.  The
Company and the Subsidiaries will purchase and maintain officer liability
insurance at appropriate levels of coverage as determined by the Managing Member
and will maintain for a period of six years after the date hereof appropriate
director liability insurance for past periods.

 

(f)                                   Nature of Rights.  The rights granted
pursuant to this Section 4.6 shall be deemed contract rights, and no amendment,
modification or repeal of this Section 4.6 shall have the effect of limiting or
denying any such rights with respect to actions taken or Covered Proceedings
arising prior to any amendment, modification or repeal.

 

(g)           Third-Party Beneficiaries.  Notwithstanding anything to the
contrary in this Agreement, each of the Members and the Company acknowledges and
agrees that the Covered Persons have relied on this Section 4.6 and are express
third-party beneficiaries of Section 4.6 with the express right and ability to
enforce the Company’s obligations under Section 4.6 directly against the Company
to the full extent of such obligations.  The Company and each Member shall not
in any way hinder, compromise or delay the rights and ability of the Covered
Persons to enforce any of the Company’s obligations under this Section 4.6
directly against the Company to the full extent of such obligations. 
Notwithstanding anything to the contrary in this Agreement, (a) this Section 4.6
may not be amended, modified, supplemented or waived in any manner, and (b) the
other provisions of this Agreement may not be amended, modified, supplemented or
waived in any manner that adversely affects any Covered Person’s rights to
enforce any of the Company’s obligations under this Section 4.6 directly against
the Company without the prior written consent of each of the Members, which
consent may be withheld, conditioned or delayed for any reason in their sole
discretion.

 

(h)                                 Survival.  This Section 4.6 shall survive
any termination or restatement of this Agreement.  It is expressly acknowledged
that the indemnification provided in this Section 4.6 could involve
indemnification for negligence or under theories of strict liability.

 

SECTION 4.7                               Renunciation of Corporate
Opportunities.  The Company (on behalf of itself and each of the Subsidiaries),
FTB and each of the other Members hereby acknowledge and agree that:

 

(a)                                 The Advent Stockholders and each of their
respective Affiliates (other than Vantiv and its Subsidiaries or their employees
and other than any Person that is an Affiliate of such Advent Stockholder solely
by virtue of such Member’s relationship with the Company), associated investment
funds and portfolio companies (other than the Company) (each, an “Advent Group
Member,” and collectively, the “Advent Group”) are in the business of making
investments in, and have investments in, other Persons (“Other Investments”),
including other businesses similar to, and that may compete with, the Company’s
and the Subsidiaries’ businesses and, in connection with such Other Investments,
may have interests in, participate with, aid, advise, and/or maintain seats on
the board of directors (or comparable governing bodies) of, such Other
Investments.

 

(b)                                 In recognition that each Advent Group Member
may have myriad duties to various investors and partners, and in anticipation
that the Company and the Subsidiaries, on the one hand, and such Advent Group
Member (whether through its Other Investments or

 

28

--------------------------------------------------------------------------------


 

otherwise), on the other hand, may engage in the same or similar activities or
lines of business and have an interest in the same areas of corporate
opportunities, and in recognition of the difficulties that may confront any
Advent Group Member that desires and endeavors to satisfy fully the duties of
such Advent Group Member, in determining the full scope of such duties in any
particular situation, the provisions of this Section 4.7 are set forth to
regulate, define and guide the conduct of certain affairs of the Company as they
may involve any Advent Group Member.

 

(c)                                  Each Advent Group Member shall have the
right (whether through its Other Investments or otherwise), independent of such
Advent Group Member’s investment in the Company or role as a Member or
otherwise: (i) to engage or invest, directly or indirectly, in any business
(including any business activities, relationships or lines of business that are
the same as or similar to those pursued by, or competitive with, the Company and
the Subsidiaries, including any competitor); (ii) to do business, directly or
indirectly, with any customer or supplier of the Company and the Subsidiaries;
(iii) to take any other action that such Advent Group Member believes in good
faith is necessary to or appropriate to fulfill its obligations as described in
Section 4.7(b); (iv) develop opportunities for such Advent Group Member or such
Other Investments or encounter business opportunities that the Company and the
Subsidiaries may desire to pursue; (v) not to present potential transactions,
matters or business opportunities to the Company or any of the Subsidiaries;
(vi) to pursue, directly or indirectly, any opportunity for itself; and (vii) to
direct any opportunity to another Person, except in any case, to the extent any
such action (w) would breach any other provision of this Agreement, the Vantiv
Certificate or the Certificate, (x) would, or would be reasonably likely to,
result in (as determined by the Company’s outside legal counsel, provided such
legal counsel is of national reputation and specializes in the legal matters
involved in such determination) a violation of applicable Law or (y) would, or
would be reasonably likely to, result in the imposition of material and adverse
obligations, limitations or conditions on Vantiv, the Company and/or the
Subsidiaries.

 

(d)                                 Each Advent Group Member shall have no duty
(contractual or otherwise) to communicate or present any corporate opportunities
to the Company or any of its Affiliates and the Company (on behalf of itself and
each of its Affiliates and Members) hereby renounces any interest or expectancy
of the Company, any Affiliate and any Member in, or in being offered an
opportunity to participate in, any and all business opportunities that are made
available to such Advent Group Member and any right to require such Advent Group
Member to act in a manner inconsistent with the provisions of this Section 4.7
to the fullest extent permitted by applicable law.

 

(e)                                  No Advent Group Member shall be liable to
the Company or any of its Affiliates or Members for breach of any duty
(contractual or otherwise) by reason of any activities or omissions of the types
referred to in this Section 4.7 or such Advent Group Member’s participation
therein, except to the extent such actions or omissions are in breach of this
Agreement.

 

(f)                                   Subject to the non-compete set forth in
Section 5.7(c) of the Master Investment Agreement and any agreement between FTB
and/or any of its Affiliates and the Company and/or any Subsidiary (including
such agreements entered into in connection with the Master Investment
Agreement), each of FTB and its Affiliates (other than any Person that is an

 

29

--------------------------------------------------------------------------------


 

Affiliate of FTB solely by virtue of FTB’s relationship with the Company) (each,
an “FTB Group Member”) shall have the right, independent of such FTB Group
Member’s investment in the Company or role as a Member or otherwise: (i) to
engage or invest, directly or indirectly, in any business (including any
business activities, relationships or lines of business that are the same as or
similar to those pursued by, or competitive with, the Company and the
Subsidiaries, including any competitor); (ii) to do business, directly or
indirectly, with any customer or supplier of the Company and the Subsidiaries;
(iii) to take any other action that such FTB Group Member believes in good faith
is necessary to or appropriate to fulfill its obligations and duties to its
investors; (iv) to develop opportunities for such FTB Group Member or encounter
business opportunities that the Company and the Subsidiaries may desire to
pursue; (v) not to present potential transactions, matters or business
opportunities to the Company or any of the Subsidiaries; (vi) to pursue,
directly or indirectly, any opportunity for itself; and (vii) to direct any
opportunity to another Person, except in any case, to the extent any such action
(w) would breach any other provision of this Agreement, the Vantiv Certificate
or the Certificate or (x) would, or would be reasonably likely to, result in (as
determined by the Company’s outside legal counsel, provided such legal counsel
is of national reputation and specializes in the legal matters involved in such
determination) a violation of applicable Law or (y) would, or would be
reasonably likely to, result in the imposition of material and adverse
obligations, limitations or conditions on Vantiv, the Company and/or the
Subsidiaries.

 

(g)                                  Subject to any agreement between FTB or any
of its Affiliates and the Company and the Subsidiaries entered into in
connection with the Master Investment Agreement, each FTB Group Member shall
have no duty (contractual or otherwise) to communicate or present any corporate
opportunities to the Company or any of its Affiliates and the Company (on behalf
of itself and each of its Affiliates and Members) hereby renounces and waives
any interest or expectancy of the Company, any Affiliate and any Member in, or
in being offered an opportunity to participate in, any and all business
opportunities that are made available to such FTB Group Member and any right to
require such FTB Group Member to act in a manner inconsistent with the
provisions of this Section 4.7 to the fullest extent permitted by applicable
law.

 

(h)                                 No FTB Group Member shall be liable to the
Company or any of its Affiliates or Members for breach of any duty (contractual
or otherwise) by reason of any activities or omissions of the types referred to
in this Section 4.7 or such FTB Group Member’s participation therein, except to
the extent such actions or omissions are in breach of this Agreement.

 

ARTICLE V - CAPITAL CONTRIBUTIONS; ALLOCATIONS; DISTRIBUTIONS

 

SECTION 5.1                               Capital Account Creation.  There shall
be established for each Member on the books of the Company a Capital Account,
which shall be increased or decreased in the manner set forth in this Agreement.

 

SECTION 5.2                               Capital Account Negative Balance.  A
Member shall not have any obligation to the Company or to any other Member to
restore any negative balance in the Capital

 

30

--------------------------------------------------------------------------------


 

Account of such Member.  The Company shall not request any additional capital
contribution from FTB or its Affiliates or their transferees in its or their
capacity as a Member.

 

SECTION 5.3                               Allocations of Net Income and Net
Loss.

 

(a)                                 Timing and Amount of Allocations of Net
Income and Net Loss.  The rules set forth below in this Sections 5.3(b) and
5.3(c) shall apply for the purpose of determining each Member’s allocable share
of the items of income, gain, loss and expense of the Company comprising Net
Income or Net Loss of the Company for each fiscal year (or as of the end of such
other period or periods as circumstances otherwise require or allow),
determining special allocations of other items of income, gain, loss and
expense, and adjusting the balance of each Member’s Capital Account to reflect
the aforementioned general and special allocations.  For each fiscal year, the
Regulatory Allocations in Section 5.3(c) shall be made immediately prior to the
general allocations of Section 5.3(b).

 

(b)                                 General Allocations.

 

(i)                                     Hypothetical Liquidation.  The items of
income, gain, loss and expense of the Company comprising Net Income or Net Loss
for a fiscal year shall be allocated among the Persons who were Members during
such fiscal year in a manner that will, as nearly as possible, cause the Capital
Account balance of each Member at the end of such fiscal year to equal the
excess (which may be negative) of:

 

(A)                               the amount of the hypothetical distribution
(if any) that such Member would receive if, on the last day of the fiscal year,
(x) all Company assets, including cash, were sold for cash in an amount equal to
their Gross Asset Values, taking into account any adjustments thereto for such
fiscal year, (y) all Company liabilities were satisfied in cash according to
their terms (limited, with respect to each Nonrecourse Liability or Member
Nonrecourse Debt in respect of such Member, to the Gross Asset Values of the
assets securing such liability), and (z) the net proceeds thereof (after
satisfaction of such liabilities) were distributed in full pursuant to Section
6.2(c)(ii), over

 

(B)                               the sum of (x) the amount, if any, without
duplication, that such Member would be obligated to contribute to the capital of
the Company, (y) such Member’s share of Company Minimum Gain determined pursuant
to Regulations Section 1.704-2(g) and (z) such Member’s share of Member
Nonrecourse Debt Minimum Gain determined pursuant to Regulations Section 1.704
2(i)(5), all computed as of the hypothetical sale described in
Section 5.3(b)(i)(A) above.

 

For purposes of the foregoing hypothetical sale described in
Section 5.3(b)(i)(A), all assets and liabilities of any entity that is
wholly-owned by the Company and disregarded as an entity separate from the
Company for federal income tax purposes shall be treated as assets and
liabilities of the Company.

 

31

--------------------------------------------------------------------------------


 

(ii)                                  Loss Limitation.  Notwithstanding anything
to the contrary in this Section 5.3(b), the amount of items of Company expense
and loss allocated pursuant to this Section 5.3(b) to any Member shall not
exceed the maximum amount of such items that can be so allocated without causing
such Member to have an Adjusted Capital Account Deficit at the end of any fiscal
year, unless each Member would have an Adjusted Capital Account Deficit.  All
such items in excess of  the limitation set forth in this
Section 5.3(b)(ii) shall be allocated first, to Members who would not have an
Adjusted Capital Account Deficit, pro rata, in proportion to their Capital
Account balances, adjusted as provided in clauses (i) and (ii) of the definition
of Adjusted Capital Account Deficit, until no Member would be entitled to any
further allocation, and thereafter, to all Members, pro rata, in proportion to
their ownership of Units.

 

(c)                                  Additional Allocation Provisions. 
(i) Notwithstanding Section 5.3(b):

 

(A)                               In the event that there is a net decrease
during a fiscal year in either Company Minimum Gain or Member Nonrecourse Debt
Minimum Gain, then notwithstanding any other provision of this Article V, each
Member shall receive such special allocations of items of Company income and
gain as are required in order to conform to Regulations Section 1.704-2.  It is
intended that this Section 5.3(c)(i)(A) qualify and be construed as a “minimum
gain chargeback” and a “chargeback of partner nonrecourse debt minimum gain”
within the meaning of such Regulations, which shall be controlling in the event
of a conflict between such Regulations and this Section 5.3(c)(i)(A).

 

(B)                               If any Member unexpectedly receives an
adjustment, allocation or distribution described in Regulations
Section 1.704-1(b)(2)(ii)(d)(4), (5) or (6), items of Company income and gain
shall be allocated, in accordance with Regulations Section 1.704-1(b)(2)(ii)(d),
to the Member in an amount and manner sufficient to eliminate, to the extent
required by such Regulations, the Adjusted Capital Account Deficit of the Member
as quickly as possible.  It is intended that this Section 5.3(c)(i)(B) qualify
and be construed as a “qualified income offset” within the meaning of
Regulations 1.704-1(b)(2)(ii)(d), which shall be controlling in the event of a
conflict between such Regulations and this Section 5.3(c)(i)(B).

 

(C)                               In the event that a  Member has an Adjusted 
Capital Account Deficit, such Member shall be specially allocated items of
Company income and gain (consisting of a pro rata portion of each item of income
and gain of the Company for such fiscal year in accordance with Regulations
Section 1.704-1(b)(2)(ii)(d)) in the amount of such excess as quickly as
possible; provided, however, that any allocation under this Section 5.3(c)(i)(C)
shall be made only if and to the extent that a Member would have a deficit
Capital Account balance in excess of such sum after all allocations provided for
in this Article V have been tentatively made as if this Section 5.3(c)(i)(C)
were not in this Agreement.

 

32

--------------------------------------------------------------------------------


 

(D)                               Any Nonrecourse Deductions for any fiscal year
shall be specially allocated to the Members pro rata in accordance with their
Units.  Any Member Nonrecourse Deductions for any fiscal year shall be specially
allocated to the Member(s) that bears the economic risk of loss with respect to
the Member Nonrecourse Debt to which such Member Nonrecourse Deductions are
attributable, in accordance with Regulations Section 1.704-2(i).

 

(E)                                To the extent that an adjustment to the
adjusted tax basis of any Company assets pursuant to Code Section 734(b) or Code
Section 743(b) is required, pursuant to Regulations
Section 1.704-1(b)(2)(iv)(m)(2) or Regulations Section 1.704-l(b)(2)(iv)(m)(4),
to be taken into account in determining Capital Accounts as the result of a
distribution to a Member in complete liquidation of its Units, the amount of
such adjustment to the Capital Accounts shall be treated as an item of gain (if
the adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis), and such gain or loss shall be specially allocated to the
Members in accordance with their interests in the Company in the event that
Regulations Section 1.704-l(b)(2)(iv)(m)(2) applies, or to the Members to whom
such distribution was made in the event that Regulations
Section 1.704-1(b)(2)(iv)(m)(4) applies.

 

(F)                                 The allocations set forth in
Sections 5.3(c)(i)(A), (B), (C) (D) and (E) (the “Regulatory Allocations”) are
intended to comply with certain regulatory requirements, including the
requirements of Regulations Sections 1.704-1(b) and 1.704-2.  Notwithstanding
the provisions of Section 5.3(b), the Regulatory Allocations shall be taken into
account in allocating other items of income, gain, loss and deduction among the
Members so that, to the extent possible, the net amount of such allocations of
other items and the Regulatory Allocations to each Member shall be equal to the
net amount that would have been allocated to each such Member if the Regulatory
Allocations had not occurred.

 

(G)                               If any Member (I) is required to make an
indemnity payment to the Company pursuant to Article VII of the Master
Investment Agreement or (II) pays any amount which gives rise to an item of in
the nature of expense or loss of the Company, the loss giving rise to the
indemnity payment or the item attributable to the payment shall be allocated to
such Member.

 

(ii)                                  For any fiscal year during which a
Member’s interest in the Company is assigned by such Member, the portion of the
Net Income and Net Loss of the Company that is allocable in respect of such
Member’s interest shall be apportioned between the assignor and the assignee of
such Member’s interest using any permissible method under Code Section 706 and
the Regulations thereunder, as determined by the Managing Member.

 

(d)                                 Required Tax Allocations.

 

(i)                                     Section 704(b) Allocations.

 

33

--------------------------------------------------------------------------------


 

(A)                               Each item of income, gain, loss, or deduction
for federal income tax purposes that corresponds to an item of income, gain,
loss or expense that is either taken into account in computing Net Income or Net
Loss or is specially allocated pursuant to Section 5.3(c) (a “Book Item”) shall
be allocated among the Members in the same proportion as the corresponding Book
Item is allocated among them pursuant to Section 5.3(b) or Section 5.3(c) of
this Agreement; provided, however, that such tax allocations shall be made, and,
for purposes of such tax allocation, all references to fiscal years shall be
construed, in accordance with the requirements of Section 706 of the Code.

 

(B)                               (I)  If the Company recognizes Depreciation
Recapture (as defined below) in respect of the sale of any Company asset,

 

(a)                                 the portion of the gain on such sale which
is allocated to a Member pursuant to Section 5.3(b) or Section 5.3(c) shall be
treated as consisting of a portion of the Company’s Depreciation Recapture on
the sale and a portion of the Company’s remaining gain on such sale under
principles consistent with Regulations Section 1.1245-1; and

 

(b)                                 if, for federal income tax purposes, the
Company recognizes both “unrecaptured Section 1250 gain” (as defined in
Section 1(h) of the Code) and gain treated as ordinary income under
Section 1250(a) of the Code in respect of such sale, the amount treated as
Depreciation Recapture under Section 5.3(d)(i)(B)(I)(a) shall be comprised of a
proportionate share of both such types of gain.

 

(II)                              For purposes of this
Section 5.3(d)(i)(B)(II) “Depreciation Recapture” means the portion of any gain
from the disposition of an asset of the Company which, for federal income tax
purposes (a) is treated as ordinary income under Section 1245 of the Code;
(b) is treated as ordinary income under Section 1250 of the Code; or (c) is
“unrecaptured Section 1250 gain” as such term is defined in Section 1(h) of the
Code.

 

(ii)                                  Section 704(c) Allocations.  In the event
any property of the Company is credited to the Capital Account of a Member at a
value other than its tax basis (whether as a result of a contribution of such
property or a revaluation of such property pursuant to subparagraph (b) of the
definition of “Gross Asset Value”), then allocations of taxable income, gain,
loss and deductions with respect to such property shall be made in accordance
with the “traditional” allocation method described in Regulation § 1.704-3(b).

 

34

--------------------------------------------------------------------------------


 

(iii)                               Tax Items Allocable to Particular Members. 
If the Company is required to recognize items of income, gain, deduction or loss
for tax purposes that is attributable to a particular Member, such items shall
be allocated to such Member.

 

(iv)                              Credits.  All tax credits shall be allocated
among the Members as determined by the Managing Member in accordance with
Section 4.2(c)(xiv) and consistent with applicable Law.

 

The tax allocations made pursuant to this Section 5.3(d) shall be solely for tax
purposes and shall not affect any Member’s Capital Account or share of non-tax
allocations or distributions under this Agreement.

 

(e)                                  Withholding.  Each Member hereby authorizes
the Company to withhold and to pay over any taxes payable by the Company or any
of its Affiliates as a result of the participation by such Member (or any
Assignee of, or Successor in Interest to, such Member) in the Company.  If and
to the extent that the Company shall be required to withhold any taxes, such
Member shall be deemed for all purposes of this Agreement to have received a
distribution from the Company as of the time such withholding is required to be
paid, including for purposes of Section 5.4(a), Section 5.4(c) or Section 6.2. 
To the extent that the aggregate of such deemed distributions to a Member for
any period exceeds the distributions to which such Member is entitled for such
period, the amount of such excess shall be considered a demand loan from the
Company to such Member, with interest at an interest rate of 5% compounded
annually, which interest shall be treated as an item of Company income until
discharged by such Member by repayment.  The Company may, in the sole discretion
of the Managing Member, elect to satisfy such demand loan out of distributions
to which such Member would otherwise be subsequently entitled.  The withholdings
referred to in this Section 5.3(e) shall be made at the maximum applicable
statutory rate under applicable tax Law unless the Managing Member receives
documentation, satisfactory to the Managing Member, to the effect that a lower
rate is applicable, or that no withholding is applicable.

 

(f)                                   Other Tax Matters.

 

(i)                                     In the event that the Code or any
Regulations require allocations of items of income, gain, loss, deduction or
credit different from those set forth in this Section 5.3, the Managing Member
is hereby authorized to make new allocations, in accordance with
Section 4.2(c)(xiv), in reliance on the Code and such Regulations, provided that
if any such new allocation shall be proposed to be made in a manner that
disproportionately adversely impacts any Member, such Member shall have the
right to consent to such allocation (such consent not to be unreasonably
withheld, conditioned or delayed).  No such new allocation shall give rise to
any claim or cause of action by any Member.

 

(ii)                                  All decisions and other matters concerning
the computation and allocation of items of income, gain, loss, deduction and
credits among the Members, and accounting procedures not specifically and
expressly provided for by the terms of this Agreement shall be determined by the
Managing Member in accordance with Section

 

35

--------------------------------------------------------------------------------


 

4.2(c)(xiv).  Any determination made pursuant to this Section 5.3(f)(ii) by the
Managing Member shall be conclusive and binding on all Members.

 

(g)                                  Allocation of Excess Nonrecourse
Liabilities.  For purposes of determining each Member’s share of excess
nonrecourse liabilities, if any, of the Company in accordance with Regulations
Section 1.752-3(a)(3), the Members’ interests in Company profits shall be in
proportion to their Units.

 

(h)                                 Material Tax Returns and Tax Elections. The
following review and deadlock resolution procedure shall apply to any approval
submission or determination governed by Section 4.2(c)(xiv).  The Managing
Member shall provide draft copies of any material tax returns or material tax
elections  to the holders of Class B Units at least 30 days before the filing
deadline and shall provide the holders of Class B Units with any information
requested by such holders of Class B Units to review such tax returns or tax
elections.  The holders of Class B Units (acting by a majority of such holders)
will notify the Managing Member within 15 days of receipt of such draft tax
return or tax election of their approval or disapproval of the draft tax return
or tax election.  If the holders of Class B Units (acting by a majority of such
holders) do not consent to the making of any such tax election, then the
election shall not be made.  If the holders of Class B Units (acting by a
majority of such holders) do not agree on any tax position in a material tax
return or a material tax election where an election must be made, then, at the
Company’s expense, any Big Four accounting firm mutually agreed by the Managing
Member and the holders of Class B Units (acting by a majority of such holders)
shall determine (i) in the case of a tax position in a material tax return or a
tax determination, whether the tax position or determination proposed by the
Managing Member or the tax position or determination proposed by the holders of
Class B Units (acting by a majority of such holders) is more likely to prevail
or, if such positions are equally likely to prevail, whether the tax position or
determination proposed by the Managing Member or the tax position or
determination proposed by the holders of Class B Units (acting by a majority of
such holders) is more neutral to the Members, and (ii) in the case of a tax
election, whether electing or refraining from electing the tax election proposed
by the Managing Member is more neutral to the Members, and in each case such
determination shall be binding.

 

SECTION 5.4                               Distributions.  Subject to any
restrictions in any indebtedness of the Company or the Subsidiaries or in the
Exchange Agreement, the Managing Member shall cause the Company to distribute to
the Members, pro rata according to the number of Units held by such Member, cash
distributions equal to the amount necessary to satisfy the “Quarterly Estimated
Tax Liability with respect to the Company’s Income” (the “Quarterly
Distributions”).

 

(a)                                 Amount of Distribution.  The “Quarterly
Estimated Tax Liability with respect to the Company’s Income” shall mean the
quarterly estimated tax liability calculated using the annualized income
installment method of Code §6655(e)(2)(A) (installment calculations based on
income annualized on a 3/3/6/9/ method, with a true-up of annual estimated taxes
by March 15th of the following year based on income from a full fiscal year, and
with any excess distributions previously made to the Members to be applied
against the next distribution owed under this Section 5.4(a)) assuming that
(i) the Company has a single Member, (ii) the items of income, gain, deduction,
loss and credit (all as determined for federal income tax purposes and in
accordance with Code Section 704(b), but without regard to any Code Section

 

36

--------------------------------------------------------------------------------


 

704(c) gains or adjustments pursuant to any Code Section 754 election) in
respect of the Company were the only such items entering into the computation of
tax liability of such Member for the fiscal year in respect of which the
Quarterly Distribution was made, and (iii) the taxable income of the Member
determined in accordance with clause (ii) was subject to tax at the highest
marginal effective rate of federal, state and local income tax applicable to a
corporation resident and doing all of its business in New York City, taking
account of any difference in rates applicable to particular items of income, and
any allowable deductions in respect of such state and local taxes in computing
such Member’s liability for federal income taxes.  No account shall be taken of
any items of deduction or credit attributable to an interest in the Company that
may be carried back or carried forward from any other taxable year.  The amount
of hypothetical tax liability determined under clause (iii) in excess of
Quarterly Distributions made previously with respect to such taxable year shall
be distributed to the Members pro rata according to the number of Units held by
each Member.

 

(b)           Time for Making Quarterly Distributions.  Quarterly Distributions
shall be made on or before three (3) days before the end of the quarter to which
the Quarterly Distribution relates (i.e., no later than April 12, June 12,
September 12 and December 12), with an additional Distribution made if
necessary, on or before March 1 each year to true-up estimated taxes based on
the actual twelve (12) months of income for the preceding fiscal year.

 

(c)           Other Distributions.  Subject to the Exchange Agreement and
Section 4.2(c), the Managing Member may cause the Company to make distributions
other than the Quarterly Distributions at any time, in cash or in kind, to the
extent that such distributions are permissible under the Act or indebtedness of
the Company or the Subsidiaries (such distributions, together with the Quarterly
Distributions, “Distributions”).  All Distributions shall be made pro rata to
each Member according to the number of Units held by each Member, except as
otherwise required by the Exchange Agreement or permitted pursuant to Section
4.2(c). For the avoidance of doubt, the Managing Member shall cause the Company
to make such payments as are required to be made by the Exchange Agreement and
the Advancement Agreement. All payments under the Advancement Agreement pursuant
to any Tax Receivable Agreement (other than the Tax Receivable Agreement
relating to net operating losses and certain other tax attributes of NPC) that
are not covered by the Quarterly Distributions shall be made by pro rata
Distributions, and such payments shall not require any consent under Section
4.2(c).  All payments under the Advancement Agreement that are not related to a
Tax Receivable Agreement shall be considered contractual payments and not
Distributions.

 

(d)           Successors.  For purposes of determining the amount of
Distributions under this Section 5.4, each Member shall be treated as having
received amounts received by its predecessors in respect of any of such Member’s
Units.

 

ARTICLE VI - WITHDRAWAL; DISSOLUTION; TRANSFER OF MEMBERSHIP INTERESTS;
ADMISSION OF NEW MEMBERS

 

SECTION 6.1          Member Withdrawal.  No Member shall have the power or right
to withdraw, otherwise resign, or require the repayment of its Capital
Contribution (if any) or the redemption of its Units, prior to the dissolution
and winding up of the Company, except pursuant to a Transfer of Units permitted
under this Agreement as provided in Section 6.3, pursuant to

 

37

--------------------------------------------------------------------------------


 

Section 6.4(b), or pursuant to a Change of Control.  Notwithstanding the
foregoing, the Managing Member shall not have the power or right to withdraw or
otherwise resign without the consent of the holder of Class B Units (by a
majority of holders, such majority to include FTB).

 

SECTION 6.2          Dissolution.

 

(a)           Events.  For so long as the Exchange Agreement is in effect the
Company shall not be dissolved.  Following such time, the Company shall be
dissolved and its affairs shall be wound up on the first to occur of the
following:

 

(i)            the termination of the legal existence or the membership in the
Company of the last remaining Member (unless within ninety (90) days, (x) such
Member’s personal representative or nominee agrees in writing to continue the
Company and to be admitted as a Member, or (y) a Member is otherwise admitted in
accordance with this Agreement, in each case, effective as of the occurrence of
the event that terminated the continued membership of such Member);

 

(ii)           any event that makes it unlawful for all or substantially all of
the business of the Company and its Subsidiaries to continue; and

 

(iii)          the entry of a decree of judicial dissolution of the Company
under Section 18-802 of the Act, provided, however, that no Member or its
Affiliates or agents shall apply for entry of a decree of judicial dissolution
of the Company under Section 18-802 of the Act at any time that the Exchange
Agreement is in effect.

 

Except as provided in Section 6.2(a), the death, retirement, resignation,
expulsion, bankruptcy or dissolution of a Member or the occurrence of any other
event that terminates the continued membership of a Member in the Company shall
not cause a dissolution of the Company, and the Company shall continue in
existence subject to the terms and conditions of this Agreement.

 

(b)           Actions Upon Dissolution.  When the Company is dissolved, the
business and property of the Company and the Subsidiaries shall be wound up and
liquidated by the Managing Member or, in the event of the unavailability of the
Managing Member, such other Member or other liquidating trustee as shall be
named by the Managing Member.  In such event, the Managing Member (or such other
Member or liquidating trustee, as applicable) shall have the full right and
discretion to manage such process, including the power to prosecute and defend
suits, collect debts, dispose of property, settle and close the business of the
Company and the Subsidiaries, discharge the liabilities of the Company and the
Subsidiaries, pay reasonable costs and expenses incurred in the winding up,
distribute remaining assets to Members in accordance with this Agreement and
execute and file a certificate of cancellation under the Act.

 

(c)           Priority.  Within one hundred twenty (120) calendar days after the
effective date of dissolution of the Company, whether by expiration of its full
term or otherwise, the assets of the Company shall be distributed in the
following manner and order:

 

(i)            first, to the satisfaction (whether by payment or the reasonable
provision for payment) of the liabilities of the Company to creditors, in the
order of

 

38

--------------------------------------------------------------------------------


 

priority established by the instruments creating or governing such obligations
and to the extent otherwise permitted by Law, including to the establishment of
reserves which the Managing Member or other liquidating trustee as may be
selected considers necessary for the reasonable provision for payment for (A)
any known contingent, conditional or unmatured contractual claims against the
Company, (B) any claim against the Company that is the subject of a pending
action, suit or proceeding to which the Company is a party and (C) any claim
that is not known to the Company or has not arising but that, based on the facts
known to the Company, are likely to arise or to become known to the Company
within ten (10) years after the date of dissolution, which reserves shall be
held by the Managing Member (or other liquidating trustee if applicable) for the
purpose of disbursing such reserves in payment in respect of any of the
aforementioned claims. At the expiration of such period as the Managing Member
(or other liquidating trustee, if applicable) shall deem advisable, any balance
of any such reserves not required to discharge such liabilities or obligations
shall be distributed as provided in Section 6.2(c)(ii); and

 

(ii)           second, to the Members pro rata according to the number of Units
held by each Member as of the effective date of such dissolution.

 

(d)           No Recourse.  Each Member shall look solely to the assets of the
Company for all distributions with respect to the Company and shall have no
recourse therefor, upon dissolution or otherwise, against any Member or the
Managing Member, except to the extent otherwise provided in the Act, the
Exchange Agreement or in this Agreement, including in the event of the breach of
this Agreement by the Managing Member.  No Member shall have any right to demand
or receive property other than cash upon dissolution of the Company; provided
that, for the sake of clarity, the Managing Member shall have the right to cause
the Company to make distributions of property other than cash upon dissolution
of the Company.

 

(e)           Cancellation of Certificate.  On completion of the distribution of
the Company assets as provided in this Agreement, the Company shall file a
certificate of cancellation with the Secretary of State of the State of Delaware
and take such other actions as may be necessary to terminate the Company, and
the Company shall at such time be terminated.

 

SECTION 6.3          Transfer by Members.

 

(a)           No Member may Transfer any Units (or any part of its Membership
Interest), except as provided in this Section 6.3.  FTB and its Affiliates may
Transfer any Class B Units so long as such Transfer is either (i) made in
compliance with Sections 6.3(c) and (d) or (ii) required under the Exchange
Agreement. No Member may Transfer any part of a Membership Interest that is not
an Economic Interest other than pursuant to a Transfer of a Unit.  No Member may
Transfer any Class A Units (or any part of its Membership Interest) or Economic
Interest in the Class A Units other than to Vantiv pursuant to the Exchange
Agreement.  Vantiv is the only permitted holder of Class A Units.  All Transfers
required by the Exchange Agreement shall be permitted Transfers hereunder.  No
rights set forth in Section 4.2(c) shall Transfer with the Class B Units, nor
may FTB otherwise assign its rights set forth in Section 4.2(c).

 

39

--------------------------------------------------------------------------------


 

(b)           Any Member who Transfers any Units in accordance with this Section
6.3 shall cease to be a Member with respect to such Units and shall no longer
have any rights or privileges of a Member with respect to such Units; provided
that no Member shall cease to be a Member upon the collateral assignment of, or
the pledging or granting of a security interest in, its Units until the
foreclosure of such pledge or security interest.

 

(c)           Except with respect to Transfers of Units required pursuant to the
Exchange Agreement, any Person who acquires any Units in accordance with this
Section 6.3 that is not an existing Member of the Company shall agree in writing
to assume the responsibility of the transferring Member.  In the event that such
Person fails to do so entirely or fails to do so in a timely manner, such Person
shall be deemed by its acceptance of the benefits of the acquisition of such
Units to have agreed to be subject to, and bound by, all of the terms and
conditions of this Agreement to which the predecessor in such Units was subject,
and by which such predecessor was bound, and for all purposes shall be deemed to
be a Member.

 

(d)           Except with respect to Transfers of Units required pursuant to the
Exchange Agreement, no Transfer shall be given effect unless the transferee
delivers to the Company the representations set forth in Exhibit B, and no
Member may Transfer any of such Member’s Units (including any Economic Interest
therein) unless (A) the Managing Member determines, in its reasonable
discretion, that such Transfer or attempted Transfer would not cause the Company
to be treated as a “publicly traded partnership” within the meaning of Code
Section 7704; it being understood that such determination shall be made promptly
and in good faith or (B) the transferring Member delivers an opinion of counsel
with a determination that such Transfer or attempted Transfer would not cause
the Company to be treated as a “publicly traded partnership” within the meaning
of Code Section 7704 (provided such legal counsel is of national reputation and
specializes in such matters of determination);

 

(e)           Notwithstanding any provision of this Agreement to the contrary,
except as required by the Exchange Agreement, no Transfer of Units may be made
except in compliance with all federal, state and other applicable Laws,
including federal and state securities Laws.

 

(f)            Any attempted Transfer of Units by any Member not in accordance
with this Section 6.3 shall be ineffective, null and void ab initio.

 

SECTION 6.4          Admission or Substitution of New Members.

 

(a)           Admission.  The Managing Member shall have the right, subject to
the provisions of Section 6.3, to admit as a new Member, any Person who acquires
Units from a Member or from the Company, respectively; it being understood that
no approval of the Managing Member shall be required to admit a Person as a new
Member if such Person acquires Units from a transferring Member in compliance
with all of the provisions of this Agreement.  Concurrently with the admission
of a new Member, the Managing Member shall forthwith cause any necessary papers
to be filed and recorded and notice to be given wherever and to the extent
required showing the substitution of a transferee as a Member in place of the
transferring Member, or the admission of an new Member, all at the expense,
including payment of any professional and filing fees incurred, of the new
Member.

 

40

--------------------------------------------------------------------------------


 

(b)           Admission upon Exercise of Warrant.  Upon the valid exercise of
the Warrant in accordance with its terms by a holder thereof which is not FTB or
an Affiliate of FTB and the issuance by the Company of Class C Non-Voting Units
to such holder, such holder shall be deemed admitted to the Company as a Member
until such Class C Non-Voting Units are exchanged pursuant to the terms of the
Exchange Agreement.

 

(c)           Conditions.  Subject to Section 6.3(c), the admission of any
Person as a new Member shall be conditioned upon such Person’s written
acceptance and adoption of all the terms and provisions of this Agreement, by
execution and delivery of a counterpart signature page to this Agreement.

 

(d)           Assignees.  Any Assignee that does not become admitted as a Member
shall have no rights (other than those rights pertaining solely to such
Assignee’s Economic Interest), but all of the obligations (other than those
pertaining to voting), of a Member under this Agreement.

 

ARTICLE VII - REPORTS TO MEMBERS; TAX MATTERS

 

SECTION 7.1          Books of Account.  Appropriate books of account shall be
kept by the Company and the Subsidiaries, in accordance with the generally
accepted accounting principles of the United States (“GAAP”), at the principal
place of business of the Company, and each Member shall have access to all
books, records and accounts of the Company and the Subsidiaries and the right to
make copies thereof for any purpose reasonably related to the Member’s interest
as a member of the Company, in each case, under such conditions and restrictions
as the Managing Member may reasonably prescribe.

 

SECTION 7.2          Reports.  All reference to Members in this Section 7.2
refer to only those Members holding at least one percent (1%) of the Units then
held by all Members.

 

(a)           Quarterly Tax Reports.  As promptly as possible, but in no event
later than three (3) days prior to the estimated tax due date of each fiscal
quarter (i.e. no later than April 12, June 12, September 12 and December 12) the
Managing Member shall cause to be prepared and delivered to each Member a
statement of the Quarterly Estimated Tax Liability with respect to the Company’s
Income calculated pursuant to Section 5.4(a).

 

(b)           Schedules K-1.  Within sixty (60) days after the close of each
taxable year, the Managing Member shall cause to be provided to each Member an
estimate of taxable income for such taxable year.  Within one hundred twenty
(120) days after the close of each taxable year, the Managing Member shall cause
to be provided any completed IRS Schedule K-1 and such other financial, tax or
other information as reasonably requested by a Member at such times as may be
required to comply with any applicable public disclosure, external financial
reporting, federal, state or local tax filings or any other legal requirements
to which such Member is subject.

 

(c)           Members’ Tax Filings.  To the extent permitted by the Code, each
Member agrees to file all tax returns consistently with the treatment of the
Company as a partnership with respect to the determination of the taxable income
of the Company.

 

41

--------------------------------------------------------------------------------


 

(d)           Access to Information.  The Managing Member shall not have the
authority to withhold any confidential information from the Members, other than
Members holding only Class C Non-Voting Units.  Any Member (other than Members
holding only Class C Non-Voting Units) shall have the right to access any
information of the Company on a reasonable basis so long as the Member keeps
such information confidential pursuant to Section 8.4.

 

(e)           Determinations.  All determinations, valuations and other matters
of judgment required to be made for non-tax accounting purposes under this
Agreement shall be made in good faith by the Managing Member.

 

SECTION 7.3          Fiscal Year.  The fiscal year of the Company shall end on
December 31 of each calendar year unless otherwise determined by the Managing
Member in accordance with Section 4.2(c)(xiv) and in accordance with Section 706
of the Code.

 

SECTION 7.4          Certain Tax Matters.

 

(a)           Certain Tax Elections.

 

(1)           Partnership Treatment. The Company shall not file any election
pursuant to Regulations Section 301.7701-3(c) to be treated as an entity other
than a partnership.  The Company shall not elect, pursuant to Section 761(a) of
the Code, to be excluded from the provisions of subchapter K of the Code.  If
requested by the Managing Member, each Member agrees to provide the Company with
such assistance as would be required (including signing any election forms) to
cause any new direct or indirect Subsidiaries acquired by the Company or any
Subsidiary or organized by the Company or any Subsidiary to elect to be treated
as a partnership or disregarded entity for U.S. federal tax purposes, such
election to be effective on or before the date such new Subsidiary is acquired
or organized.

 

(2)           Elections by the Company.  Except as provided in Section
7.4(a)(1), relating to the tax classification of the Company, and Section
7.4(a)(5) relating to Section 754 elections, the Managing Member may make, but
shall not be obligated to make, any tax election provided under the Code, or any
provision of state, local or foreign tax Law in accordance with Section
4.2(c)(xiv).  All decisions and other matters concerning the computation and
allocation of items of income, gain, loss, deduction and credit among the
Members, and accounting procedures not specifically and expressly provided for
by the terms of this Agreement, shall be determined by the Managing Member in
accordance with Section 4.2(c)(xiv) .  Any determination made pursuant to this
Section 7.4(a)(2) by the Managing Member shall be conclusive and binding on all
Members.

 

(3)           Elections by Members.  Without the consent of the Managing Member,
no Member shall make the election provided by Section 732(d) of the Code,
relating to the basis of property distributed by a Company to certain Members. 
In the event any Member makes any tax election that requires the Company to
furnish information to such Member to enable such Member to compute its own tax
liability, or

 

42

--------------------------------------------------------------------------------


 

requires the Company to file any tax return or report with any tax authority, or
adjust the basis of Company property, in any case that would not be required in
the absence of such election made by such Member, the Managing Member may, as a
condition to furnishing such information, or filing such return or report, or
making such basis adjustment, require such member to pay to the Company any
incremental expenses incurred in connection therewith.

 

(4)           Member Obligations.  Promptly upon request, each Member shall
provide the Managing Member with any information related to such Member
necessary to allow the Company to comply with any tax reporting, tax withholding
or tax payment obligations of the Company.

 

(5)           Section 754 Elections.  The Members recognize and agree that a
valid election pursuant to Section 754 of the Code has been made and is in full
effect in respect of the Company, and that no Member shall take any action to
affect the effectiveness or validity of such election.  In addition:

 

(I)            the Managing Member shall make, in accordance with Section
4.2(c)(xiv), such adjustments to the definition of Gross Asset Value and Net
Income and Net Loss, and to the Regulatory Allocations required by Section
5.3(c) as are necessary to carry out the provisions of Regulations Section
1.704-1(b)(2)(iv)(m)(2) and 1.704-1(b)(2)(iv)(m)(4); and

 

(II)          a Member who acquires any Units shall furnish to the Managing
Member such information as the Managing Member shall reasonably require to
enable it to compute the adjustments required by Section 755 of the Code and the
Regulations thereunder.

 

(b)           Preparation of Returns.  The Managing Member shall cause to be
prepared all federal, state and local tax returns of the Company for each year
for which such returns are required to be filed and shall cause such returns to
be timely filed.  Except to the extent otherwise expressly provided in this
Agreement, the Managing Member shall determine in accordance with Section
4.2(c)(xiv)  the appropriate treatment of each item of income, gain, loss,
deduction and credit of the Company and the accounting methods and conventions
under the tax Laws of the United States, the several states and other relevant
jurisdictions as to the treatment of any such item or any other method or
procedure related to the preparation of such tax returns.

 

(c)           Tax Matters Member.

 

(1)           Designation and Powers.  The Managing Member is hereby designated
as the tax matters partner within the meaning of Section 6231(a)(7) of the Code
(“Tax Matters Member”).  The Tax Matters Member shall have all of the rights,
authority and power, and shall be subject to all of the obligations, of a tax
matters partner to the extent provided in the Code and the Regulations.  The Tax
Matters Member shall take such action as may be reasonably necessary to cause
each other eligible Member to become a “notice partner” within the meaning of
Code Section 6231(a)(8).  To the extent and in the manner provided by applicable
Code sections and Regulations thereunder, the

 

43

--------------------------------------------------------------------------------


 

Tax Matters Member (i) shall furnish the name, address, profits interest and
taxpayer identification number of each Member to the IRS and (ii) shall keep the
Members informed of all administrative and judicial proceedings for the
adjustment of Company items required to be taken into account by a Member for
income tax purposes.  Notwithstanding anything in this Agreement to the
contrary, the Tax Matters Member, in its capacity as such, shall not, without
the prior approval of the Members holding a majority of the Class B Units
(provided that for so long as FTB and its Affiliates collectively hold twenty
percent (20%) or more of the Class B Units, FTB’s (and only FTB’s) prior
approval is required), such approval not to be unreasonably withheld,
conditioned or delayed, (i) extend the statute of limitations for the assessment
of any Tax, (ii) file a petition for judicial review of a “final partnership
administrative adjustment” within the meaning of Section 6226(a) of the Code,
(iii) file a tax claim, on behalf of the Company, in any court, (iv) submit any
request for administrative adjustment on behalf of the Company, or (v) bind the
Members to any tax settlement.  The Tax Matters Member shall notify the other
Members within twenty (20) Business Days after it receives notice from the IRS
(or any state and local tax authority), of any administrative proceeding with
respect to an examination of, or proposed adjustment to, any Company tax items.

 

(2)           State and Local Tax Law.  If any state or local tax Law provides
for a tax matters partner or person having similar rights, powers, authority or
obligations, the Tax Matters Member shall also serve in such capacity.  In all
other cases, the Tax Matters Member shall represent the Company in all tax
matters to the extent allowed by Law.

 

(3)           Expenses of the Tax Matters Member.  All reasonable out-of-pocket
expenses incurred by the Tax Matters Member in its capacity as such shall be
borne by the Company as an ordinary expense of its business.  Such expenses
shall include fees of attorneys and other tax professionals, accountants,
appraisers and experts, filing fees and reasonable out-of-pocket costs.

 

(4)           Inconsistent Return Positions.  No Member shall file a notice with
the IRS under Section 6222(b) of the Code in connection with such Member’s
intention to treat an item on such Member’s federal income tax return in a
manner that is inconsistent with the treatment of such item on the Company’s
federal income tax return, unless such Member has, not less than thirty (30)
days prior to the filing of such notice, provided the Managing Member with a
copy of the notice and thereafter in a timely manner provides such other
information related thereto as the Managing Member shall reasonably request.

 

(5)           Election into TEFRA.  In the event that the Company is not subject
to the consolidated audit rules of Sections 6221 through 6234 of the Code during
any fiscal year, each Person who was a Member at any time during such fiscal
year hereby agrees to sign an election pursuant to Section 6231(a)(1)(B)(ii) of
the Code and Regulations Section 301.6231(a)(1) 1(b)(2) to be filed with the
Company’s federal income tax return for such fiscal year to have such
consolidated audit rules apply to the Company.

 

44

--------------------------------------------------------------------------------


 

ARTICLE VIII - MISCELLANEOUS

 

SECTION 8.1          Exhibits.  Without in any way limiting the provisions of
Section 7.2, the Managing Member may from time to time execute on behalf of the
Company and deliver to the Members exhibits which set forth the then-current
Capital Account balances of each Member and any other matters deemed appropriate
by the Managing Member or required by applicable Law.  Such exhibits shall be
for information purposes only and shall not be deemed to be part of this
Agreement for any purpose whatsoever.

 

SECTION 8.2          Governing Law; Severability; Selection of Forum; Waiver of
Trial by Jury.  THIS AGREEMENT IS GOVERNED BY AND SHALL BE CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF DELAWARE, EXCLUDING ANY
CONFLICT-OF-LAWS RULE OR PRINCIPLE THAT MIGHT REFER THE GOVERNANCE OR THE
CONSTRUCTION OF THIS AGREEMENT TO THE LAW OF ANOTHER JURISDICTION.  In the event
of a direct conflict between the provisions of this Agreement and any provision
of the Certificate, this Agreement shall control; in the event of a direct
conflict between the provisions of this Agreement and any mandatory provision of
the Act, the applicable provision of the Act shall control.  The provisions of
this Agreement (other than this sentence, Sections 2.4, 4.1(a), 4.2(b), 4.2(c),
8.5, 8.8, 8.10 and 8.11  and Article III (and related definitions) shall be
deemed severable and the invalidity or unenforceability of any provision (other
than this sentence, Sections 2.4, 4.1(a), 4.2(b), 4.2(c), 8.5, 8.8, 8.10 and
8.11  and Article III (and related definitions)) shall not affect the validity
or enforceability of the other provisions hereof.  If any provision of this
Agreement (other than this sentence, Sections 2.4, 4.1(a), 4.2(b), 4.2(c), 8.5,
8.8, 8.10 and 8.11 and Article III (and related definitions)), or the
application thereof to any Person or circumstance, is invalid or unenforceable
to any extent, (a) a suitable and equitable provision shall be substituted
therefor in order to carry out, so far as may be valid and enforceable, the
intent and purpose of such invalid or unenforceable provision and (b) the
remainder of this Agreement and the application of such provision to other
Persons or circumstances shall not be affected by such invalidity or
unenforceability, and such invalidity or unenforceability shall not affect the
validity or enforceability of such provision, or the application thereof, in any
other jurisdiction.  Each party agrees that it shall bring any action, suit,
demand or proceeding (including counterclaims) in respect of any claim arising
out of or related to this Agreement or the transactions contemplated hereby,
exclusively in the United States District Court for the District of Delaware or
any Delaware State court, in each case, sitting in the City of Wilmington,
Delaware (the “Chosen Courts”), and solely in connection with claims arising
under this Agreement or the transactions contemplated hereby (i) irrevocably
submits to the exclusive jurisdiction of the Chosen Courts, (ii) waives any
objection to laying venue in any such action, suit, demand or proceeding in the
Chosen Courts, (iii) waives any objection that the Chosen Courts are an
inconvenient forum or do not have jurisdiction over any Party and (iv) agrees
that service of process upon such party in any such action, suit, demand or
proceeding shall be effective if notice is given in accordance with Section
8.6.  Each party irrevocably waives any and all right to trial by jury in any
action, suit, demand or proceeding (including counterclaims) arising out of or
related to this Agreement or the transactions contemplated hereby.

 

SECTION 8.3          Successors and Assigns; No Third-Person Beneficiaries. 
This Agreement is binding upon the parties to this Agreement and their
respective permitted successors and assigns. This Agreement shall not be
construed so as to confer any right or benefit upon any

 

45

--------------------------------------------------------------------------------


 

Person other than the parties to this Agreement and each of their respective
permitted successors and assigns and other than (i) the Covered Persons with
respect to Section 4.6 and (ii) the Advent Group Members and the FTB Group
Members with respect to Section 4.7.

 

SECTION 8.4          Confidentiality.  The Company shall use reasonable best
efforts to preserve the confidentiality of the confidential information of the
Company and the Subsidiaries.  By executing this Agreement, for the period
during which a Member is a party to this Agreement and for three (3) years
thereafter, each Member expressly agrees to maintain the confidentiality of, and
not to disclose to any Person other than the Company or any Subsidiary, another
Member or any of their respective financial advisors, accountants, attorneys or
other advisors, without the consent of Managing Member but subject to the first
sentence of this Section 8.4, any information relating to the business,
financial structure, financial position or financial results, customers,
suppliers or affairs of the Company and the Subsidiaries, except (i) as
otherwise required by Law or by any Government Entity or Self-Regulatory
Organization having jurisdiction over such Members; provided that the disclosing
Member will exercise reasonable best efforts to minimize disclosure of such
information that is confidential or proprietary and to seek confidential
treatment for any such information to the maximum extent permissible, (ii) the
delivery by a Member of financial statements of the Company and the Subsidiaries
to its direct or indirect partners, stockholders or members, provided that such
parties are bound by appropriate confidentiality provisions, including in their
ability to use such information, (iii) the disclosure of any information that
was or becomes available to such Member on a non-confidential basis from a
source other than the Company or its representatives, financial advisors,
accountants, attorneys or other advisors provided such other source is not known
by such Member, after reasonable inquiry, to be bound by a confidentiality
obligation with respect to such information, or (iv) the disclosure of any
information that was or becomes generally available to the public (other than as
a result of a breach by such Member of this Agreement).  This provision shall
survive any termination of this Agreement either generally or in regard to any
Member.  Each Member agrees that monetary damages may not be an adequate remedy
for a breach of this Section 8.4, and that, in addition to any other remedies,
each Member shall be entitled to seek injunctive relief to restrain any such
breach, whether threatened or actual, without the necessity of proving the
inadequacy of monetary damages as a remedy.

 

SECTION 8.5          Amendments.  No amendment of any provision of this
Agreement shall be effective against the Company or the Members unless such
amendment is approved in accordance with Section 4.2(b).  This Agreement and any
provision hereof may only be waived by a writing signed by the party against
whom the waiver is to be effective.  The failure of any party to enforce any of
the provisions of this Agreement shall in no way be construed as a waiver of
such provisions and shall not affect the right of such party thereafter to
enforce each and every provision of this Agreement in accordance with its terms.

 

SECTION 8.6          Notices.  Whenever notice is required or permitted by this
Agreement to be given, such notice shall be in writing and shall be given to any
Member at its address, telecopy number or email address shown in the Company’s
books and records, or, if given to the Company, at the addresses listed on
Schedule I or such other address as may be designated from time to time.  Each
proper notice shall be effective upon any of the following: (i) personal
delivery to the recipient, (ii) when telecopied or emailed to the recipient if
the telecopy is promptly confirmed by automated or telephone confirmation
thereof or if the email is promptly

 

46

--------------------------------------------------------------------------------


 

confirmed by email or telephone confirmation thereof, or (iii) one (1) Business
Day after being sent to the recipient by reputable overnight courier service
(charges prepaid).

 

SECTION 8.7                               Counterparts.  This Agreement may be
executed in any number of counterparts (including by means of telecopied
signature pages), each of which shall be deemed an original, and all of which
together shall constitute one and the same agreement.

 

SECTION 8.8                               Non-Circumvention.  This Agreement is
subject in all respects to the provisions of the Exchange Agreement, and nothing
in this Agreement shall abridge or alter any rights provided for in the Exchange
Agreement.  The Company agrees not take any action (or omit to take any action)
that is prohibited by, or inconsistent with, the Exchange Agreement.

 

SECTION 8.9                               Entire Agreement.  This Agreement,
including the Exhibits and Schedules to this Agreement, and the Exchange
Agreement, embody the entire agreement and understanding of the parties hereto
in respect of the subject matter contained in this Agreement. This Agreement
supersedes all prior agreements and understandings between the parties with
respect to the subject matter hereof and thereof, other than the Exchange
Agreement.

 

SECTION 8.10                        Specific Performance.  Each party hereto
acknowledges that the remedies at law of the other parties for a breach or
threatened breach of this Agreement would be inadequate and, in recognition of
this fact, any party to this Agreement, without posting any bond or furnishing
other security, and in addition to all other remedies that may be available,
shall be entitled to seek equitable relief in the form of specific performance,
a temporary restraining order, a temporary or permanent injunction or any other
equitable remedy that may then be available and no party shall oppose the
granting of such relief on the basis that money damages would be sufficient.

 

SECTION 8.11                        Calculation of Damages.  In any action,
suit, demand or proceeding (including counterclaims) in respect of any claim
arising out of or related to a breach of Sections 4.1(c) of this Agreement or
the transactions contemplated thereby, in the determination of any liability for
damages by the Company in favor of any Member, the Company and the Members agree
that the amount of any such damages shall be grossed up to reflect such Member’s
ownership interest in the Company such that such Member’s damages equal (x) the
amount of such damages, divided by (y)(i) one (1), minus (ii) the percentage
that such Member’s Units (as of the date of such damages are incurred)
represents of the Units then outstanding (expressed as a decimal).

 

[THE REMAINDER OF THIS PAGE LEFT BLANK INTENTIONALLY — SIGNATURE PAGES FOLLOW]

 

47

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Second Amended and Restated
Limited Liability Company Agreement as of the day and year first above written.

 

 

THE COMPANY:

 

 

 

 

 

VANTIV HOLDING, LLC

 

 

 

 

 

By:

/s/ Charles D. Drucker

 

 

Name:

Charles D. Drucker

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

THE MEMBERS:

 

 

 

VANTIV, INC.

 

 

 

 

 

 

By:

/s/ Charles D. Drucker

 

 

Name:

Charles D. Drucker

 

 

Title:

President and Chief Executive Officer

 

 

 

 

 

 

 

 

 

FIFTH THIRD BANK

 

 

 

 

 

 

By:

/s/ Greg D. Carmichael

 

 

Name:

Greg D. Carmichael

 

 

Title:

EVP & Chief Operating Officer

 

 

 

 

By:

/s/ Paul L. Reynolds

 

 

Name:

Paul L. Reynolds

 

 

Title:

EVP, Secretary and Chief Risk Officer

 

 

 

 

 

 

 

 

 

FTPS PARTNERS, LLC

 

 

 

 

 

By:

/s/ Paul L. Reynolds

 

 

Name:

Paul L. Reynolds

 

 

Title:

Executive Vice President

 

Signature Page to the Amended and Restated
Limited Liability Company Agreement of FTPS Holding, LLC

 

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Members

 

Members

 

Notice Address

 

No. of 
Class A Units
Held

 

No. of 
Class B Units
Held

 

No. of 
Units Held

Vantiv, Inc.

 

Vantiv, Inc.
8500 Governor’s Hill Drive
Symmes Township, OH 45249

 

89,755,289

 

0

 

89,755,289

 

 

 

 

 

 

 

 

 

Fifth Third Bank

 

38 Fountain Square Plaza, Cincinnati, OH 45263

 

0

 

78,240,102

 

78,240,102

 

 

 

 

 

 

 

 

 

FTPS Partners, LLC

 

c/o Fifth Third Bank
38 Fountain Square Plaza, Cincinnati, OH 45263

 

0

 

7,765,098

 

7,765,098

 

 

 

 

 

 

 

 

 

Total

 

N/A

 

89,755,289

 

86,005,200

 

175,760,489

 

Schedule I to the Second Amended and Restated
Limited Liability Company Agreement of Vantiv Holding, LLC

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE ADDRESS OF CEO

 

Chief Executive Officer

 

 

 

Charles Drucker

c/o Vantiv, Inc.

 

8500 Governor’s Hill Drive

 

Symmes Township, OH 45249

 

Exhibit A to the Second Amended and Restated
Limited Liability Company Agreement of Vantiv Holding, LLC

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

TRANSFEREE TAX REPRESENTATIONS

 

The transferee is, and will at all times continue to be, the sole beneficial
owner of the interest to be registered in its name (which shall be interpreted
to mean that the transferee is not and will not be treated as a nominee for, or
agent of, another party or as anything other than the real owner of such
interest for federal income tax purposes, at any time);

 

Such transferee is not a trust, estate, partnership or “S corporation” for
federal income tax purposes;

 

Such transferee did not purchase, and will not sell, its interest through (a) a
national, foreign, regional, local or other Securities exchange, (b) PORTAL or
(c) over the counter market (including an interdealer quotation system that
regularly disseminates firm buy or sell quotations by identified brokers or
dealers by electronic means or otherwise);

 

Such transferee did not purchase, and will not sell, its interest from, to or
through (a) a person, such as a broker or dealer, that makes a market in, or
regularly quotes prices for, such interests or (b) a person that regularly makes
available to the public (including customers or subscribers) bid or offer quotes
with respect to the Interest and stands ready to effect, buy or sell
transactions at the quoted prices for itself or on behalf of others; and

 

Such transferee will only sell its interest to a buyer who provides the
representations similar to these.

 

The representations set forth above are intended to ensure that the Company will
not be treated as a corporation for federal income tax purposes as a result of
any transfer.  The Managing Member may waive any or all of the representations
set forth above on the advice of counsel that the transfer of an interest to
such transferee will not cause the Company to be treated as a corporation for
federal income tax purposes, and shall endeavor in good faith to do so if so
advised by counsel to the Company upon request for waiver by a Member proposing
to transfer, or upon receipt of an opinion from legal counsel to the transferee
(provided such legal counsel is of national reputation and specializes in the
legal matters involved in such determination) that such transfer will not cause
the Company to be treated as a publicly traded partnership within the meaning of
Section 7704 of the Code.  These representations may from time to time be
revised by the Managing Member on the advice of counsel to the extent necessary
to ensure that a transfer will not cause the Company to be treated as a
corporation for federal income tax purposes.

 

EXHIBIT B TO THE SECOND AMENDED AND RESTATED
LIMITED LIABILITY COMPANY AGREEMENT OF VANTIV HOLDING, LLC

 

--------------------------------------------------------------------------------